



EXHIBIT 10.1
SEVENTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of October 31, 2018 (this
“Amendment Agreement”), to the CREDIT AGREEMENT dated as of March 18, 2011, as
amended and restated as of November 18, 2016, and as further amended as of
December 18, 2017 (the “Sixth Restated Credit Agreement”), among
AMERISOURCEBERGEN CORPORATION, a Delaware corporation (the “Company”), the
BORROWING SUBSIDIARIES party thereto, the LENDERS party thereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
WHEREAS, the Company has requested that the Sixth Restated Credit Agreement be
amended as set forth herein; and
WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lenders and
each Person executing this Amendment Agreement as a Lender (such Persons being
all the Persons that will be Lenders under the Seventh Restated Credit Agreement
(as defined below) on the Seventh Restatement Effective Date (as defined below)
after giving effect to the amendment and restatement of the Sixth Restated
Credit Agreement hereunder) are willing to amend the Sixth Restated Credit
Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Seventh Restated Credit Agreement.
SECTION 2.     Amendment and Restatement. (a) Effective as of the Seventh
Restatement Effective Date, (i) the Sixth Restated Credit Agreement is hereby
amended and restated to be in the form of Exhibit A hereto (the Sixth Restated
Credit Agreement as so amended and restated being referred to as the “Seventh
Restated Credit Agreement”) and (ii) Schedule 2.01 attached hereto is hereby
incorporated into the Seventh Restated Credit Agreement as Schedule 2.01 thereto
and all other Schedules and Exhibits to the Sixth Restated Credit Agreement are
hereby amended and restated to be in the form of the correspondingly numbered or
lettered Schedule or Exhibit, as the case may be, attached to the Seventh
Restated Credit Agreement.
(b)     Each Person whose name appears on Schedule 2.01 hereto acknowledges and
agrees that, on and as of the Seventh Restatement Effective Date, such Person
shall be a Lender under the Seventh Restated Credit Agreement and shall have a
Tranche One Commitment and/or a Tranche Two Commitment as set forth next to the
name of such Person on Schedule 2.01 hereto. Each party hereto acknowledges and
agrees that, on and as of the Seventh Restatement Effective Date, Schedule 2.01
hereto sets forth all







--------------------------------------------------------------------------------





the Commitments of all the Lenders (and no Person whose name does not appear on
Schedule 2.01 hereto shall have, or shall be deemed to have, a Commitment under
the Seventh Restated Credit Agreement, it being understood and agreed that each
such Person, if a Lender under the Sixth Restated Credit Agreement, shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.20 and
11.03 of the Sixth Restated Credit Agreement).
(c)     On the Seventh Restatement Effective Date, the Tranche One Percentages
and the Tranche Two Percentages shall automatically be redetermined based on the
Tranche One Commitments and the Tranche Two Commitments set forth on Schedule
2.01 hereto, and each Lender shall have a Tranche One Percentage and/or a
Tranche Two Percentage as so redetermined for all purposes of the Seventh
Restated Credit Agreement (including Sections 2.04(c) and 2.05(d) thereof).
Without limiting the foregoing, each Lender acknowledges and agrees that, on the
Seventh Restatement Effective Date and without any further action on the part of
any Issuing Bank or Lender, each Issuing Bank shall have granted to such Lender,
and such Lender shall have acquired from such Issuing Bank, a participation in
each Letter of Credit issued by such Issuing Bank and outstanding on the Seventh
Restatement Effective Date equal to such Lender’s Tranche One Percentage or
Tranche Two Percentage, as applicable, from time to time of the aggregate amount
available to be drawn under such Letter of Credit.
(d)     The parties hereto acknowledge that AmerisourceBergen Specialty Group
Canada Corporation shall cease to be a Borrowing Subsidiary for all purposes of
the Seventh Restated Credit Agreement.
SECTION 3.     Representations and Warranties. The Company represents and
warrants, and each other Loan Party represents and warrants as to itself and its
subsidiaries, to the other parties hereto that:
(a)     the execution, delivery and performance of this Amendment Agreement and
the performance of the Seventh Restated Credit Agreement are within each Loan
Party’s corporate, partnership or other applicable powers and have been duly
authorized by all necessary corporate, partnership and, if required, stockholder
or other equityholder action;
(b)     this Amendment Agreement has been duly executed and delivered by each
Loan Party, and each of this Amendment Agreement and the Seventh Restated Credit
Agreement constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(c)     no Default has occurred and is continuing; and
(d)     the representations and warranties contained in the Seventh Restated
Credit Agreement and the other Loan Documents are true and correct in all
material




--------------------------------------------------------------------------------





respects (except in the case of those representations and warranties already
qualified by materiality, which are true and complete in all respects) on and as
of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects on and as of such
earlier date.
SECTION 4.     Effectiveness of this Amendment. This Amendment Agreement, and
the amendments and restatements contemplated by Section 2 hereof, shall become
effective as of the first date (the “Seventh Restatement Effective Date”) on
which each of the following conditions shall have been satisfied or waived:
(a)     the Administrative Agent shall have executed a counterpart of this
Amendment Agreement and shall have received from the Company and each other Loan
Party, each Issuing Bank, each Swingline Lender and each Person whose name
appears on Schedule 2.01 hereto (i) a counterpart of this Amendment Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include transmission by facsimile or
other electronic imaging of a signed signature page of this Amendment Agreement)
that such party has signed a counterpart of this Amendment Agreement;
(b)     the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks, the Swingline Lender
and the Lenders and dated the Seventh Restatement Effective Date) of each of (i)
Morgan, Lewis & Bockius LLP, counsel for the Borrowers, and (ii) Hyung J. Bak,
Senior Vice President, Group General Counsel & Secretary of the Company, in each
case, in form and substance reasonably satisfactory to the Administrative Agent;
(c)     the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Borrowers, the Loan Documents or such transactions, all
in form and substance reasonably satisfactory to the Administrative Agent;
(d)     the Administrative Agent shall have received a certificate, dated the
Seventh Restatement Effective Date and signed by the President and Chief
Executive Officer, a Vice President or a Financial Officer of the Company,
confirming the accuracy of the representations and warranties set forth in
Section 3 hereof;
(e)     the Administrative Agent and each Lender shall have received (i) all
documentation and other information requested by it for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act, the Criminal Code (Canada), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
the Anti-terrorism Act (Canada) and, (ii) to the extent a Borrower qualifies as
a “legal




--------------------------------------------------------------------------------





entity customer” under the Beneficial Ownership Regulation, any Lender that has
requested, in a written notice to the Company at least 10 days prior to the
Seventh Restatement Effective Date, a Beneficial Ownership Certification in
relation to such Borrower, shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Amendment Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied), not fewer than five Business Days
prior to the Seventh Restatement Effective Date;
(f)     the Borrowers shall have paid, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section shall
pay, (i) the principal and all interest accrued on any outstanding Borrowings,
and all fees referred to in Sections 2.12(a) and 2.12(b)(i), accrued but unpaid
to the Seventh Restatement Effective Date under the Sixth Restated Credit
Agreement, and (ii) any other amounts owing to, or accrued under the Sixth
Restated Credit Agreement for the account of, any Lender under the Sixth
Restated Credit Agreement that will not continue as a Lender under the Seventh
Restated Credit Agreement;
(g)     the Administrative Agent and each Lender shall have received all fees
and other amounts due and payable on or prior to the Seventh Restatement
Effective Date in connection with this Amendment Agreement, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document;
(h)     all principal, interest, fees and other amounts outstanding or accrued
under (i) the Term Loan Credit Agreement dated as of February 9, 2015, as
amended, among the Company, the lenders party thereto and Bank of America, N.A.,
as administrative agent, and (ii) the Term Loan Credit Agreement dated as of
November 13, 2015, as amended, among the Company, the lenders party thereto and
JPMorgan, as administrative agent, shall have been, or substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this Section shall be, paid in full, and the Administrative Agent shall have
received customary evidence thereof; and
(i)     the Term Credit Agreement shall have, or substantially concurrently with
the satisfaction of the other conditions precedent set forth in this Section
shall, become effective.
The Administrative Agent shall notify the Company and the Lenders of the Seventh
Restatement Effective Date, and such notice shall be conclusive and binding.
SECTION 5.     Effect of Amendment. Except as expressly set forth herein, this
Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender under
the Sixth Restated




--------------------------------------------------------------------------------





Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Sixth Restated Credit Agreement or any other Loan
Document, all of which, as amended, supplemented or otherwise modified hereby,
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Seventh
Restated Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment Agreement shall constitute a Loan Document for all
purposes of the Seventh Restated Credit Agreement. On and after the Seventh
Restatement Effective Date, any reference to the Sixth Restated Credit Agreement
in any Loan Document shall be deemed to be a reference to the Seventh Restated
Credit Agreement.
SECTION 6.     Notices. All notices hereunder shall be given in accordance with
the provisions of Section 11.01 of the Seventh Restated Credit Agreement.
SECTION 7.     Counterparts; Effectiveness. This Amendment Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in
Section 4 hereof, this Amendment Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment Agreement by facsimile or other electronic imaging means shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
SECTION 8.     Governing Law. This Amendment Agreement shall be construed in
accordance with and governed by the law of the State of New York.
SECTION 9.     Incorporation by Reference. Sections 11.07, 11.09(b), 11.09(c),
11.09(d), 11.09(e), 11.10 and 11.11 of the Seventh Restated Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis.
[signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their authorized officers as of the date first above
written.
AMERISOURCEBERGEN CORPORATION
INNOMAR STRATEGIES INC.
By:
 
/s/ J.F. Quinn
 
Name: J. F. Quinn
 
Title: Vice President & Corporate Treasurer for each of the foregoing parties



BP PHARMACEUTICALS LABORATORIES UNLIMITED COMPANY
By:
 
/s/ Daniel T. Hirst
 
Name: Daniel T. Hirst
 
Title: Director



CENTAUR SERVICES LIMITED
By:
 
/s/ James F. Cleary, Jr.
 
Name: James F. Cleary, Jr.
 
Title: Director



[Signature Page to the Seventh Amendment and Restatement Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually and as Issuing Bank, Swingline Lender
and Administrative Agent
By:
 
/s/ Dawn L. LeeLum
 
Name: Dawn L. LeeLum
 
Title: Executive Director





[Signature Page to the Seventh Amendment and Restatement Agreement]

--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
SEVENTH AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender (with each Lender that is also an Issuing Bank executing both in
its capacity as a Lender and an Issuing Bank):
Bank of America, N.A.
By
 
/s/ Darren Merten
 
Name: Darren Merten
 
Title: Vice President





Wells Fargo Bank, National Association
By
 
/s/ Andrea S. Chen
 
Name: Andrea S. Chen
 
Title: Managing Director





CITIBANK, N.A. (in its capacity at a Lender)
By
 
/s/ Eugene Yermash
 
Name: Eugene Yermash
 
Title: Vice President











[Signature Page to the Seventh Amendment and Restatement Agreement]

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.
By
 
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory





MUFG Bank, Ltd., formerly known as The Bank of Tokyo-Mitsubishi, UFJ, Ltd.
By
 
/s/ Kevin Wood
 
Name: Kevin Wood
 
Title: Director





THE BANK OF NOVA SCOTIA, as a Lender
By
 
/s/ Michelle C. Phillips
 
Name: Michelle C. Phillips
 
Title: Executive Head & Director





U.S. BANK NATIONAL ASSOCIATION, as Lender and Issuing Bank
By
 
/s/ Thomas Priedeman
 
Name: Thomas Priedeman
 
Title: Vice President





[Signature Page to the Seventh Amendment and Restatement Agreement]

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By
 
/s/ Judith Smith
 
Name: Judith Smith
 
Title: Authorized Signatory



By
 
/s/ Brady Bingham
 
Name: Brady Bingham
 
Title: Authorized Signatory





MIZUHO BANK, LTD.
By
 
/s/ Tracy Rahn
 
Name: Tracy Rahn
 
Title: Authorized Signatory





PNC BANK, NATIONAL ASSOCIATION
By
 
/s/ Timothy J. Hornickle
 
Name: Timothy J. Hornickle
 
Title: Senior Vice President











[Signature Page to the Seventh Amendment and Restatement Agreement]

--------------------------------------------------------------------------------







TD BANK, N.A.
By
 
/s/ Shivani Agarwal
 
Name: Shivani Agarwal
 
Title: Senior Vice President





KEYBANK NATIONAL ASSOCIATION
By
 
/s/ Douglas Gardner
 
Name: Douglas Gardner
 
Title: Senior Vice President









[Signature Page to the Seventh Amendment and Restatement Agreement]

--------------------------------------------------------------------------------






Exhibit A







--------------------------------------------------------------------------------


EXHIBIT A
to Seventh Amendment and Restatement Agreement
dated as of October 31, 2018


CREDIT AGREEMENT 

dated as of March 18, 2011, 

as amended and restated as of October 31, 2018, 

among 
 
AMERISOURCEBERGEN CORPORATION, 

The BORROWING SUBSIDIARIES Party Hereto, 

The LENDERS Party Hereto 
 
and 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.
and
WELLS FARGO BANK N.A.,
as Syndication Agents
and
CITIBANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG BANK, LTD.
THE BANK OF NOVA SCOTIA,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents 


[CS&M Ref. No. 6701‑448]







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    41

SECTION 1.03.
Terms Generally    41

SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Computations    41

SECTION 1.05.
Currency Translation    42

SECTION 1.06.
Interest Rates; LIBOR Notification    43

SECTION 1.07.
Other Interpretive Provisions    44



ARTICLE II

The Credits
SECTION 2.01.
Commitments    44

SECTION 2.02.
Loans and Borrowings    45

SECTION 2.03.
Requests for Borrowings    46

SECTION 2.04.
Swingline Loans    47

SECTION 2.05.
Letters of Credit    49

SECTION 2.06.
Canadian Bankers’ Acceptances    57

SECTION 2.07.
Funding of Borrowings and B/A Drawings    61

SECTION 2.08.
Interest Elections    62

SECTION 2.09.
Termination, Reduction, Increase and Redesignation of Commitments    64

SECTION 2.10.
Repayment of Loans and B/As; Evidence of Debt    66

SECTION 2.11.
Prepayment of Loans and B/As    67

SECTION 2.12.
Fees    68

SECTION 2.13.
Interest    70

SECTION 2.14.
Alternate Rate of Interest    71

SECTION 2.15.
Increased Costs    73

SECTION 2.16.
Break Funding Payments    74

SECTION 2.17.
Taxes    75

SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    81

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders    83

SECTION 2.20.
Foreign Subsidiary Costs    84

SECTION 2.21.
Designation of Borrowing Subsidiaries    85

SECTION 2.22.
Defaulting Lenders    86



i



--------------------------------------------------------------------------------



Page


ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers    88

SECTION 3.02.
Authorization; Enforceability    89

SECTION 3.03.
Governmental Approvals; No Conflicts; Margin Stock    89

SECTION 3.04.
Financial Condition; No Material Adverse Change    89

SECTION 3.05.
Properties    90

SECTION 3.06.
Litigation and Environmental Matters    90

SECTION 3.07.
Compliance with Laws and Agreements    90

SECTION 3.08.
Investment Company Status    90

SECTION 3.09.
Taxes    91

SECTION 3.10.
ERISA    91

SECTION 3.11.
Disclosure    91

SECTION 3.12.
Insurance    91

SECTION 3.13.
Labor Matters    91

SECTION 3.14.
Anti-Corruption Laws and Sanctions    92

ARTICLE IV

Conditions
SECTION 4.01.
Each Credit Event    92

SECTION 4.02.
Effectiveness of Designation of each Additional Borrowing Subsidiary    93

ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information    93

SECTION 5.02.
Notices of Material Events    95

SECTION 5.03.
Existence; Conduct of Business    95

SECTION 5.04.
Payment of Taxes    95

SECTION 5.05.
Maintenance of Properties; Insurance    96

SECTION 5.06.
Books and Records; Inspection and Audit Rights    96

SECTION 5.07.
Compliance with Laws    96

SECTION 5.08.
Use of Proceeds and Letters of Credit    96

SECTION 5.09.
Senior Debt Status    96

ARTICLE VI

Negative Covenants
SECTION 6.01.
Subsidiary Indebtedness    97

SECTION 6.02.
Liens    98

SECTION 6.03.
Fundamental Changes    100



ii





--------------------------------------------------------------------------------



Page


SECTION 6.04.
Asset Sales    100

SECTION 6.05.
Hedging Agreements    101

SECTION 6.06.
Restricted Payments; Certain Payments of Indebtedness    101

SECTION 6.07.
Transactions with Affiliates    101

SECTION 6.08.
Restrictive Agreements    102

SECTION 6.09.
Leverage Ratio    102

SECTION 6.10.
Fiscal Quarters    102

ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
ARTICLE IX

Collection Allocation Mechanism
ARTICLE X

Guarantee
ARTICLE XI

Miscellaneous
SECTION 11.01.
Notices    113

SECTION 11.02.
Waivers; Amendments    115

SECTION 11.03.
Expenses; Indemnity; Damage Waiver    118

SECTION 11.04.
Successors and Assigns    119

SECTION 11.05.
Survival    123

SECTION 11.06.
Counterparts; Integration; Effectiveness; Electronic Execution    123

SECTION 11.07.
Severability    124

SECTION 11.08.
Right of Setoff    124

SECTION 11.09.
Governing Law; Jurisdiction; Consent to Service of Process    125

SECTION 11.10.
WAIVER OF JURY TRIAL    126

SECTION 11.11.
Headings    126

SECTION 11.12.
Confidentiality    126

SECTION 11.13.
Interest Rate Limitation    127

SECTION 11.14.
Certain Notices    127

SECTION 11.15.
Non-Public Information    128

SECTION 11.16.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    128

SECTION 11.17.
No Fiduciary Duty    128

SECTION 11.18.
Conversion of Currencies    129



iii





--------------------------------------------------------------------------------



Page


SECTION 11.19.
Company as Agent of Borrowing Subsidiaries    129



Schedules
Schedule 2.01
    Commitments

Schedule 2.02
Lending Offices

Schedule 2.05A
Existing Letters of Credit

Schedule 2.05B
LC Commitments

Schedule 6.02
    Existing Liens

Schedule 6.08
    Existing Restrictions

Exhibits
Exhibit A
    Form of Assignment and Assumption

Exhibit B-1
Form of Borrower Joinder Agreement

Exhibit B‑2
Form of Borrower Termination Agreement

Exhibit C
Form of Borrowing Request

Exhibit D
Form of Interest Election Request

Exhibit E-1
Form of US Tax Compliance Certificate (For Non-US Lenders That Are Not
Partnerships For US Federal Income Tax Purposes)

Exhibit E-2
Form of US Tax Compliance Certificate (For Non-US Participants That Are Not
Partnerships For US Federal Income Tax Purposes)

Exhibit E-3
Form of US Tax Compliance Certificate (For Non-US Participants That Are
Partnerships For US Federal Income Tax Purposes)

Exhibit E-4
Form of US Tax Compliance Certificate (For Non-US Lenders That Are Partnerships
For US Federal Income Tax Purposes)







iv





--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of March 18, 2011, as amended and restated as of
October 31, 2018 (as further amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), among AMERISOURCEBERGEN
CORPORATION, a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES
from time to time party hereto, the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to extend, and the Lenders are willing, on the terms and subject to
the conditions set forth herein, to extend, credit in the form of:
(a) Tranche One Commitments under which (i) Borrowers may obtain Revolving Loans
in US Dollars, Sterling, Euro, Designated Currencies and, in the case of
Borrowers that are Canadian Subsidiaries, Canadian Dollars, (ii) Borrowers that
are UK Subsidiaries or Irish Subsidiaries may obtain Swingline Loans in
Sterling, (iii) Borrowers that are not US Subsidiaries may obtain Swingline
Loans in Euro, (iv) Borrowers may obtain Letters of Credit in US Dollars,
Sterling, Euro, Designated Currencies and, in the case of Borrowers that are
Canadian Subsidiaries, Canadian Dollars and (v) Borrowers that are Canadian
Subsidiaries may issue and sell B/As.
(b) Tranche Two Commitments under which (i) Borrowers may obtain Revolving Loans
in US Dollars, Sterling, Euro, Designated Currencies and, in the case of
Borrowers that are Canadian Subsidiaries, Canadian Dollars, (ii) Borrowers that
are UK Subsidiaries or Irish Subsidiaries may obtain Swingline Loans in
Sterling, (iii) Borrowers that are not US Subsidiaries may obtain Swingline
Loans in Euro and (iv) Borrowers may obtain Letters of Credit in US Dollars,
Sterling, Euro and Designated Currencies.
The proceeds of Loans made and B/As accepted and purchased hereunder will be
used for general corporate purposes of the Company and the Subsidiaries. Letters
of Credit and Swingline Loans will be used by the Company and the Subsidiaries
for general corporate purposes.
Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:





--------------------------------------------------------------------------------

2


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” has the meaning set forth in Section 2.09(d).
“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions (including for the
purpose of refinancing or replacing all or a portion of any related bridge
facilities or any pre-existing Indebtedness of the Persons or assets to be
acquired); provided that either (a) the release of the proceeds thereof to the
Company and the Subsidiaries is contingent upon the substantially simultaneous
consummation of such Material Acquisition (and, if the definitive agreement for
such Material Acquisition is terminated prior to the consummation of such
Material Acquisition, or if such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness, then, in each case, such proceeds are, and pursuant to the terms
of such definitive documentation are required to be, promptly applied to satisfy
and discharge all obligations of the Company and the Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or a similar provision) if such Material Acquisition is
not consummated by the date specified in the definitive documentation
evidencing, governing the rights of the holders of or otherwise relating to such
Indebtedness (and, if the definitive agreement for such Material Acquisition is
terminated prior to the consummation of such Material Acquisition or such
Material Acquisition is otherwise not consummated by the date so specified, such
Indebtedness is, and pursuant to such “special mandatory redemption” (or
similar) provision is required to be, redeemed or otherwise satisfied and
discharged within 90 days of such termination or such specified date, as the
case may be).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate for US Dollars for such Interest Period multiplied
by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, or any successor appointed in accordance with
Article VIII. Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of JPMorgan through which JPMorgan shall
perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Aggregate Tranche One Revolving Credit Exposure” means the sum of the Tranche
One Revolving Credit Exposures of all the Lenders; provided that for purposes of
this definition, the Tranche One Revolving Credit Exposure of any Lender that is
a Swingline





--------------------------------------------------------------------------------

3


Lender shall be deemed to exclude any amount of its Tranche One Swingline
Exposure in excess of its Tranche One Percentage of all outstanding Tranche One
Swingline Loans.
“Aggregate Tranche Two Revolving Credit Exposure” means the sum of the Tranche
Two Revolving Credit Exposures of all the Lenders; provided that for purposes of
this definition, the Tranche Two Revolving Credit Exposure of any Lender that is
a Swingline Lender shall be deemed to exclude any amount of its Tranche Two
Swingline Exposure in excess of its Tranche Two Percentage of all outstanding
Tranche Two Swingline Loans.
“Agreed LC Currency” means, as to each Issuing Bank in relation to any Tranche,
any Alternative Currency (other than any Alternative Currency that is also a
Designated Currency under such Tranche) approved in writing by such Issuing Bank
and the Administrative Agent that is freely traded and convertible into US
Dollars in the London or other offshore interbank market for such currency and
for which a US Dollar Equivalent can be determined.
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
US Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month (or, in the event the Screen Rate for deposits in
US Dollars is not available for such maturity of one month, shall be based on
the Interpolated Screen Rate as of such time); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero. If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 2.14,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above; provided that the
Alternate Base Rate shall not be less than 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.
“Alternative Currency” means any currency other than US Dollars, Sterling, Euros
or Canadian Dollars.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules and regulations of any jurisdiction applicable to
the Company and the Subsidiaries concerning or relating to bribery, money
laundering or corruption.





--------------------------------------------------------------------------------

4


“Applicable Funding Account” means, as to each Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer and
delivered to and approved by the Administrative Agent.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, “LIBOR/EURIBOR/CDOR Spread,
Sterling and Euro Overnight Rate Spread and B/A Stamping Fee” or “ABR/Canadian
Prime Rate Spread”, as the case may be, based upon the ratings established by
S&P, Moody’s and Fitch for the Index Debt as in effect on such day:
Category
Ratings
(S&P/Moody’s/
Fitch)
Facility Fee Rate
(basis points per annum)
LIBOR/EURIBOR/CDOR Spread, Sterling and Euro Overnight Rate Spread and B/A
Stamping Fee
(basis points per annum)
ABR/Canadian Prime Rate Spread (basis points per annum)
Category 1
A+/A1/A+ or higher
5.0
70.0
0.0
Category 2
A/A2/A
7.0
80.5
0.0
Category 3
A-/A3/A-
9.0
91.0
0.0
Category 4
BBB+/Baa1/BBB+
11.0
101.5
1.5
Category 5
BBB/Baa2/BBB or lower or unrated
15.0
110.0
10.0



For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5; (b) if
the ratings established or deemed to have been established by Moody’s, S&P and
Fitch for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the Category in which two of such ratings shall fall or,
if there shall be no such Category, on the Category in which the second highest
of the three ratings shall fall; and (c) if the rating established or deemed to
have been established by Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the ratings
of the other rating agencies (or, if the circumstances referred to in this
sentence shall affect all such rating agencies, the ratings most recently in
effect prior to such changes or cessations).





--------------------------------------------------------------------------------

5


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means JPMorgan, Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
Wells Fargo Securities, LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Tranche One
Lender in accordance with the terms of this Agreement.
“B/A Drawing” means B/As accepted and purchased (and any B/A Equivalent Loans
made in lieu of such acceptance and purchase) on the same date and as to which a
single Contract Period is in effect.
“B/A Equivalent Loan” has the meaning set forth in Section 2.06(k).
“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance





--------------------------------------------------------------------------------

6


of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrower DTTP Filing” means an HMRC Form DTTP2, duly completed and filed by the
relevant UK Borrowing Subsidiary within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the applicable Lender or Issuing Bank to such UK Borrowing Subsidiary and the
Administrative Agent.
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit B-1.
“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit B-2.
“Borrowing” means (a) Loans of the same Class, Type and currency made, converted
or continued on the same date and, in the case of LIBOR Loans, CDOR Loans or
EURIBOR Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan or Swingline Loans of the same Class and currency made on a
single date.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Sterling,
£500,000, (c) in the case of a Borrowing denominated in Euros, €3,000,000, (d)
in the case of a Borrowing denominated in Canadian Dollars, Cdn.$5,000,000 and
(e) in the case of a





--------------------------------------------------------------------------------

7


Borrowing denominated in any Alternative Currency, the smallest amount of such
Alternative Currency that is an integral multiple of 1,000,000 units of such
currency and that has a US Dollar Equivalent in excess of US$5,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$100,000, (b) in the case of a Borrowing denominated in Sterling,
£100,000, (c) in the case of a Borrowing denominated in Euros, €100,000, (d) in
the case of a Borrowing denominated in Canadian Dollars, Cdn.$100,000 and (e) in
the case of a Borrowing denominated in any Alternative Currency, 100,000 units
of such currency.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit C or any other form approved by the Administrative Agent.
“Borrowing Subsidiary” means (a) BP Pharmaceuticals Laboratories Unlimited
Company, an unlimited company organized under the laws of the Republic of
Ireland, (b) Innomar Strategies Inc., a corporation formed under the laws of the
Province of Ontario, Canada, (c) Centaur Services Limited, a company
incorporated under the laws of England and Wales, and (d) any other Subsidiary
that has become a Borrowing Subsidiary as provided in Section 2.21 and has not
ceased to be a Borrowing Subsidiary as provided in such Section.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day that is not a TARGET Day, (c) when used in connection
with a CDOR Loan or a Canadian Prime Rate Loan or a B/A, the term “Business Day”
shall also exclude any day on which banks are not open for general business in
Toronto and (d) when used in connection with a Loan to any Borrower organized in
a jurisdiction other than the United States of America, the Republic of Ireland,
the United Kingdom or Canada, the term “Business Day” shall also exclude any day
on which commercial banks in the jurisdiction of organization of such Borrower
are authorized or required by law to remain closed.
“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article IX.
“CAM Exchange Date” means the date on which any event referred to in clause (h)
or (i) of Article VII shall occur with respect to the Company.





--------------------------------------------------------------------------------

8


“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the US Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the US Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange. For purposes of determining
the CAM Percentages, the amount payable in respect of any B/A shall be deemed to
be the face amount thereof, reduced by the unaccreted portion of the discount at
which such B/A shall have been purchased (taking into account the applicable
Discount Rates and acceptance fees), as determined by the Administrative Agent
in accordance with accepted financial practice.
“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.
“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.
“Canadian Prime Rate” means, for any day, the rate of interest per annum equal
to the greater of (a) the PRIMCAN Index rate that appears on the Bloomberg
screen (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information service that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) at
approximately 10:15 a.m., Toronto time, on such day and (b) the interest rate
per annum equal to the sum of (i) the CDOR Rate on such day (or if such day is
not a Business Day, the immediately preceding Business Day) for a deposit in
Canadian Dollars with a maturity of 30 days and (ii) 1.00% per annum. For
purposes of clause (b) above, the CDOR Rate on any day shall be based on the
Screen Rate at approximately 10:15 a.m., Toronto time, on such day for deposits
in Canadian Dollars with a maturity of 30 days (or, in the event the Screen Rate
for deposits in Canadian Dollars is not available for such maturity of 30 days,
shall be based on the Interpolated Screen Rate as of such time); provided that
if such rate shall be less than zero, such rate shall be deemed to be zero. If,
after giving effect to the immediately preceding sentence, the rate referred to
in clause (b) above may not be determined, then the Canadian Prime Rate shall be
determined without reference to clause (b) above; provided that the Canadian
Prime Rate shall not be less than 1.00%. Any change in the Canadian Prime Rate
due to a change in the PRIMCAN Index or the CDOR Rate shall be effective from
and including the effective date of such change in the PRIMCAN Index or CDOR
Rate, as the case may be.
“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof





--------------------------------------------------------------------------------

9


determined in accordance with GAAP. For purposes of Section 6.02, a Capital
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.
“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.
“CDOR Rate” means, with respect to any CDOR Borrowing or B/A for any Interest
Period or Contract Period, the applicable Screen Rate (rounded if necessary to
the nearest 1/100 of 1% (with 0.005% being rounded up)) as of the Specified Time
on the Quotation Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were not (i) directors of the Company on the Restatement Effective
Date, (ii) nominated by the board of directors of the Company, (iii) appointed
by directors referred to in the preceding clauses (i) and (ii), or (iv) approved
by the board of directors of the Company as director candidates prior to their
election to such board of directors; or (c) the occurrence of a “Change of
Control” (or other similar event or condition however denominated) under any
instrument or agreement evidencing or governing Indebtedness, or obligations in
respect of any Hedging Agreement, in an aggregate principal amount exceeding
US$150,000,000.
“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule or
regulation, (b) any change in any law, rule or regulation or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided that, for purposes of this Agreement, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or made or issued in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.
“Claims” has the meaning set forth in Section 2.18(c).





--------------------------------------------------------------------------------

10


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche One Revolving
Loans, Tranche Two Revolving Loans, Tranche One Swingline Loans or Tranche Two
Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Tranche One Commitment or a Tranche Two Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitments” means the Tranche One Commitments and the Tranche Two Commitments,
as the case may be. The aggregate amount of the Commitments as of the
Restatement Effective Date is US$1,400,000,000.
“Commitment Increase” has the meaning set forth in Section 2.09(e).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.),
as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
through Electronic Systems.
“Company” has the meaning set forth in the preamble to this Agreement.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges or extraordinary
losses for such period, in each case to the extent not involving cash payments
by the Company or any Subsidiary in such period or any future period, (v) any
LIFO adjustment (if negative) or charge for such period, (vi) non-cash expenses
and charges for such period associated with derivatives transactions, including
such non-cash expenses and charges attributed to warrants issued and any
associated hedging transactions, and (vii) all amounts for such period
attributable to the FCA Reserve, and minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any special
one-time or extraordinary non-cash gains for such period, (ii) any LIFO
adjustment (if positive) or credit for such period and (iii) any non-cash gains
for such period associated with derivatives transactions, including such
non-cash gains attributed to warrants issued and any associated hedging
transactions, all determined on a consolidated basis in accordance with GAAP. In
the event that the Company or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated EBITDA shall be determined for such period





--------------------------------------------------------------------------------

11


on a pro forma basis as if such Material Acquisition or Material Disposition,
and any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
non-controlling interest in such Subsidiary.
“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including goodwill, trademarks, non-compete agreements, customer
relationships, patents, unamortized deferred financing fees, and other rights or
nonphysical resources that are presumed to represent an advantage to the Company
in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.
“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued, accepted and purchased and ending on the date that is
seven or 14 days or one, two, three and six months thereafter, as the applicable
Canadian Borrowing Subsidiary may elect or, to the extent agreed to by each
Tranche One Lender, such other number of days (not in excess of 180) as shall be
requested by the applicable Canadian Borrowing Subsidiary; provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, an Issuing Bank, a Swingline
Lender or any other Lender.
“CTA” means the United Kingdom Corporation Tax Act 2009.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.





--------------------------------------------------------------------------------

12


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded, purchased or paid, (i) to fund any
portion of its Loans, (ii) to fund any portion of its participations in Letters
of Credit or Swingline Loans, (iii) to accept and purchase any B/A or (iv) to
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including by reference to a particular Default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including by reference to a particular
Default, if any) to funding a Loan cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of such certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has become the subject of a Bail-In Action.
“Designated Currency” means, in relation to any Tranche, any currency (a) that
is freely transferable and convertible into US Dollars in the London interbank
market, (b) for which LIBO Rates can be determined by reference to the
applicable Screen Rate and (c) that has been designated by the Administrative
Agent as a Designated Currency under such Tranche at the request of the Company
and with the consent of each Lender with a Commitment or a Revolving Credit
Exposure under such Tranche. If the applicable Lenders and the Administrative
Agent shall so elect, the designation of a currency as a Designated Currency in
relation to any Tranche may be limited to one or more of the Borrowers entitled
to borrow under such Tranche.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded (or required to be funded as provided in Article IX) by
the Tranche One Lenders or the Tranche Two Lenders, as applicable, (c) amounts
payable to the Tranche One Lenders in respect of B/As, (d) unreimbursed LC
Disbursements and interest thereon and (e) all facility fees and Letter of
Credit participation fees.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.
“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount





--------------------------------------------------------------------------------

13


of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the sum of
(A) one and (B) the product of (x) the Discount Rate (expressed as a decimal)
applicable to such B/A and (y) a fraction of which the numerator is the Contract
Period applicable to such B/A and the denominator is 365, with such quotient
being rounded upward or downward to the fifth decimal place and .000005 being
rounded upward.
“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender that is a Schedule I Lender, the CDOR Rate applicable to
such B/A and (b) for a Lender that is a Non-Schedule I Lender, (i) the CDOR Rate
applicable to such B/A plus (ii) 0.10% per annum. For purposes of this
definition, the CDOR Rate on any day shall be based on the Screen Rate at
approximately 10:15 a.m., Toronto time, on such day for deposits in Canadian
Dollars with a maturity of 30 days; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero. If, after giving effect to the
immediately preceding sentence, the CDOR Rate may not be determined, then the
Discount Rate shall mean, with respect to a B/A being accepted and purchased on
any day, the rate equal to the PRIMCAN Index rate that appears on the Bloomberg
screen (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) at
approximately 10:15 a.m., Toronto time, on such day.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division.
“Documentation Agents” means Citibank, N.A., Morgan Stanley Senior Funding,
Inc., MUFG Bank, Ltd., The Bank of Nova Scotia and U.S. Bank National
Association.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in





--------------------------------------------------------------------------------

14


an EEA Member Country that is a subsidiary of an institution described in clause
(a) or (b) above and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or the Company or any
Subsidiary.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of conversion, Indebtedness that
is convertible into any such Equity Interests).





--------------------------------------------------------------------------------

15


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
pursuant to Section 4063, 4203 or 4205 of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Euro Overnight Rate” means a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for overnight deposits
in Euros as displayed





--------------------------------------------------------------------------------

16


on the applicable Reuters screen page (currently LIBOR01 or LIBOR02) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as last
provided (either by publication or as may otherwise be provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(determined based on New York City time) immediately preceding such day of
determination (or, if a Reuters source ceases to be available or Reuters ceases
to provide such rate of exchange, as last provided by such other publicly
available information service that provides such rate of exchange at such time
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion). Notwithstanding the foregoing provisions of this
definition, each Issuing Bank may, solely for purposes of computing the fronting
fees owed to it under Section 2.12(b), compute the US Dollar amounts of the LC
Exposures attributable to Letters of Credit issued by it by reference to
exchange rates determined using any reasonable method customarily employed by it
for such purpose.
“Excluded Subsidiary” means (a) Foreign Subsidiaries, (b) Securitization
Entities, (c) Subsidiaries that are less than 100% owned, directly or
indirectly, by the Company to the extent such Subsidiaries are prohibited by
shareholders agreements, joint venture agreements or other similar
organizational documents from guaranteeing the Obligations, (d) Subsidiaries
that have assets (including Equity Interests in other Subsidiaries) of less than
US$10,000,000 for any such Subsidiary (provided that all such Subsidiaries’
assets shall not be in excess of US$150,000,000 in the aggregate), (e) J.M.
Blanco, Inc., a Delaware corporation, and (f) if determined to be Subsidiaries,
each of AmerisourceBergen Foundation and AmerisourceBergen Associate Assistance
Fund.
“Excluded Taxes” means, with respect to any Lender, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) the United States of
America or (ii) the jurisdiction under the laws of which such Lender is
organized, in which its principal office is located or in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction
described in clause (a)(ii) above, (c) any withholding Taxes that are
attributable to the failure of such Lender to comply with Section 2.17(f),
2.17(g) or 2.17(h), (d) other than with respect to any Lender that becomes a
Lender through an assignment under Section 2.19(b), any withholding Taxes that
are imposed on amounts payable by a Borrower organized in the United States of
America, the Republic of Ireland, the United Kingdom or Canada to or for the
account of such Lender with respect to an applicable interest in a Loan





--------------------------------------------------------------------------------

17


or Commitment (other than any such interest that such Lender acquires pursuant
to the operation of the CAM), to the extent such Taxes are (i) imposed by any
taxation authority of such Borrower’s jurisdiction of organization (including
country) on amounts payable from locations within such jurisdiction to such
Lender’s applicable Lending Office designated for Borrowers organized in such
jurisdiction and (ii) in effect and applicable (assuming the taking by such
Borrower and such Lender of all actions required in order for available
exemptions from such Taxes to be effective) at the time such Lender becomes a
party to this Agreement (or designates a new Lending Office for Borrowers
organized in such jurisdiction), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts with respect to such
withholding Taxes pursuant to Section 2.17 and (e) any US Federal withholding
Taxes imposed under FATCA.
“Existing Credit Agreement” means this Credit Agreement, as amended and in
effect immediately prior to the Restatement Effective Date.
“Existing Letters of Credit” means each letter of credit previously issued or,
pursuant to the terms of the Existing Credit Agreement, deemed issued for the
account of the Company or a Subsidiary pursuant to the Existing Credit Agreement
and listed on Schedule 2.05A.
“Existing Securitization” means the Securitization provided for in the Amended
and Restated Receivables Purchase Agreement dated as of April 29, 2010, as
amended, among Amerisource Receivables Financial Corporation, as seller,
AmerisourceBergen Drug Corporation, as initial servicer, various purchaser
groups from time to time party thereto and Bank of America, National
Association, as administrator.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“FCA Reserve” means the US$625,000,000 reserve taken during the fiscal quarter
ended September 30, 2017, related to a payment expected to be made by the
Company or a Subsidiary of the Company of US$625,000,000 pursuant to an
agreement in principle with the United States Attorney's Office of the Eastern
District of New York to resolve civil claims under the Federal False Claims Act,
as more fully described in the Report on Form 10-K filed by the Company with the
United States Securities and Exchange Commission on November 21, 2017, subject
to negotiation of final terms.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal





--------------------------------------------------------------------------------

18


funds effective rate; provided that if such rate shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement.
“Financial Officer” means (a) with respect to the Company, the chief financial
officer, principal accounting officer, treasurer, controller, assistant
treasurer or director of treasury or director or officer with comparable
responsibilities of the Company and (b) with respect to any Borrowing
Subsidiary, the chief financial officer, principal accounting officer,
treasurer, controller, assistant treasurer or director of treasury or director
or officer with comparable responsibilities of the Company or such Borrowing
Subsidiary; provided that, when such term is used in reference to any document
executed by, or a certification of, a Financial Officer, the secretary or
assistant secretary of the Company or such Borrowing Subsidiary, as the case may
be, shall have, theretofore (including on the Restatement Effective Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Fitch” means Fitch, Inc., and any successor to its rating agency business.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount, as of
any date of determination, of any Guarantee shall be the lesser of (i) the
principal amount outstanding on such date of the Indebtedness guaranteed thereby
and (ii) in the case of any Guarantee





--------------------------------------------------------------------------------

19


the terms of which limit the monetary exposure of the guarantor, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined pursuant to such terms).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or any
credit default swap agreement.
“HMRC” means H.M. Revenue & Customs.
“HMRC DT Treaty Passport Scheme” means the HMRC Double Taxation Treaty Passport
scheme.
“IBA” has the meaning set forth in Section 1.06.
“Increase Effective Date” has the meaning set forth in Section 2.09(e).
“Increasing Lender” has the meaning set forth in Section 2.09(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes (including the Senior Notes) or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) deferred compensation payable to directors, officers
or employees of such Person, (ii) trade accounts payable incurred in the
ordinary course of business and (iii) any purchase price adjustment or amount
incurred in connection with an acquisition), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (h) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person incurred under or in
connection with a Securitization. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership





--------------------------------------------------------------------------------

20


interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 11.03(b).
“Index Debt” means the Company’s senior, unsecured, non-credit-enhanced
long-term Indebtedness for borrowed money.
“Information Memorandum” means the Confidential Information Memorandum dated
October 2018, relating to the Company and the Transactions.
“Initial Borrowings” has the meaning set forth in Section 2.09(e).
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or B/A Drawing in accordance with Section 2.08, which
shall be substantially in the form of Exhibit D or any other form approved by
the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan, the first Business Day of each January, April, July and October,
(b) with respect to any LIBOR Loan, CDOR Loan or EURIBOR Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the first Business Day of each calendar month and the day that
such Loan is required to be repaid.
“Interest Period” means, with respect to any LIBOR Borrowing, CDOR Borrowing or
EURIBOR Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, with consent of each Lender under the applicable
Tranche, 12 months) thereafter, as the applicable Borrower may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.





--------------------------------------------------------------------------------

21


“Interpolated Screen Rate” means, with respect to any period, a rate per annum
which results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than such period and (b) the applicable Screen Rate for the shortest
maturity for which a Screen Rate is available that is longer than such period,
in each case, as of the time the Interpolated Screen Rate is required to be
determined in accordance with the other provisions hereof; provided that if such
rate would be less than zero, such rate shall be deemed to be zero.
“Irish Borrowing Subsidiary” means any Borrowing Subsidiary that is an Irish
Subsidiary.
“Irish Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of the Republic of Ireland or any political subdivision
thereof.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means (a) each of JPMorgan, Bank of America, N.A. and Wells Fargo
Bank N.A. and (b) each other Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall cause such Affiliate to
comply with the requirements of Section 2.05 with respect to such Letters of
Credit).
“Issuing Bank Agreement” has the meaning set forth in Section 2.05(j).
“ITA” means the United Kingdom Income Tax Act 2007.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The amount of each Issuing Bank’s LC Commitment is set
forth in Schedule 2.05B or, in the case of any Issuing Bank that becomes an
Issuing Bank hereunder pursuant to Section 2.05(j), in its Issuing Bank
Agreement. The LC Commitment of any Issuing Bank may be increased or reduced by
written agreement between such Issuing Bank and the Company, provided that a
copy of such written agreement shall have been delivered to the Administrative
Agent.
“LC Disbursement” means a Tranche One LC Disbursement or a Tranche Two LC
Disbursement.





--------------------------------------------------------------------------------

22


“LC Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which US Dollars may be exchanged
into such other currency at the time of determination on such day as last
provided (either by publication or as may otherwise be provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(determined based on New York City time) immediately preceding such day of
determination (or, if a Reuters source ceases to be available or Reuters ceases
to provide such rate of exchange, as last provided by such other publicly
available information service that provides such rate of exchange at such time
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion).
“LC Exposure” means, at any time, the sum of the Tranche One LC Exposure and the
Tranche Two LC Exposure at such time.
“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Administrative Agent
that it purchased with US Dollars the currency used to make such LC Disbursement
or refund or (b) if such Issuing Bank shall not advise the Applicable Agent that
it made such a purchase, the date on which such LC Disbursement or refund is
made.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or Section
2.09(d), other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Swingline Lender.
“Lending Office” means a Tranche One Lending Office or a Tranche Two Lending
Office.
“Letter of Credit” means any Tranche One Letter of Credit or Tranche Two Letter
of Credit. For the avoidance of doubt, nothing herein shall prohibit any Lender
from issuing letters of credit for the account of the Company and the
Subsidiaries in addition to those issued under this Agreement.
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of the
Revolving Loans and B/As and all other revolving Indebtedness, and the amounts
of all Securitizations, included in Total Indebtedness shall be deemed to equal
the average of (i) the outstanding amounts of the Revolving Loans and B/As and
other revolving Indebtedness and (ii) the amounts of all Securitizations, in
each case on the last day of each of the four most recently ended fiscal
quarters, net of Permitted Investments of the Company and the Subsidiaries
(excluding therefrom proceeds of any Acquisition





--------------------------------------------------------------------------------

23


Indebtedness to the extent such Acquisition Indebtedness as of such day was
excluded from Total Indebtedness pursuant to the definition of such term) not to
exceed US$100,000,000 on the last day of each such quarter.
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of organization.
“Loan Documents” means the Restatement Agreement, this Agreement, each Borrower
Joinder Agreement, each Borrower Termination Agreement, any guarantee agreement
entered into pursuant to Section 6.01, any incremental facility agreement
referred to in Section 2.09(d) and, other than for purposes of Section 11.02,
each Swingline Agreement, each Issuing Bank Agreement, any agreement between the
Company and any Issuing Bank regarding such Issuing Bank’s LC Commitment and
each promissory note issued hereunder.
“Loan Parties” means, at any time, the Company, each other Borrower and each
Subsidiary that at such time is a party to any guarantee agreement entered into
pursuant to Section 6.01.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Sterling, Euros or an Alternative Currency, London
time and (c) with respect to a Canadian Prime Rate Loan or other Loan or
Borrowing denominated in Canadian Dollars or any B/A, Toronto time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or





--------------------------------------------------------------------------------

24


all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor exceeds US$500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company and its Subsidiaries or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, B/As and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Company and the Subsidiaries, in an aggregate
principal amount exceeding US$150,000,000; provided that the term Material
Indebtedness shall not include the Indebtedness of Profarma or its subsidiaries
to the extent such Indebtedness is not Guaranteed by the Company or any
Subsidiary (other than Profarma and its subsidiaries). For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary (a) in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time and (b) in respect of any
Securitization shall be determined as set forth in the definition of such term.
“Maturity Date” means October 31, 2023.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“MNPI” means material information concerning the Company or any of the
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1934, as
amended. For purposes of this definition, “material information” means
information concerning the Company, the Subsidiaries or any of its or their
respective securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.





--------------------------------------------------------------------------------

25


“Non-Schedule I Lender” means any Lender not named on Schedule I to the Bank Act
(Canada).
“Non-Schedule I Reference Lender” means JPMorgan, acting through its Toronto
branch.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on the preceding Business Day and (b) the Overnight Bank Funding
Rate in effect on the preceding Business Day; provided that if none of such
rates are published for any such preceding Business Day, the term “NYFRB Rate”
shall mean the rate for a federal funds transaction at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided further that if the NYFRB
Rate, determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) all reimbursement obligations of
any Borrower in respect of B/As accepted hereunder, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (c) each payment required to be made by any Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, (d)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents and (e) the due and punctual payment and performance of all
obligations of the Company and the Subsidiaries under all Hedging Agreements and
cash management arrangements or agreements (i) existing on the Restatement
Effective Date with a Person that is a Lender on such date (or an Affiliate of
such a Lender) or (ii) with a Person that shall have been the Administrative
Agent or a Lender at the time the applicable Hedging Agreement or cash
management arrangement or agreement was entered into (or an Affiliate of the
Administrative Agent or such a Lender).
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any





--------------------------------------------------------------------------------

26


other transaction pursuant to, or enforced, any Loan Document, or sold or
assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, or any other excise or property
Taxes, charges or similar levies, arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.
“Participant” has the meaning set forth in Section 11.04(f).
“Participant Register” has the meaning set forth in Section 11.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA), surety and appeal
bonds, performance





--------------------------------------------------------------------------------

27


bonds and other obligations of a like nature, in each case in the ordinary
course of business, and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(j) Liens that are contractual rights of set-off;
(k) deposits of cash, cash equivalents and Permitted Investments with a trustee
or a similar representative made to defease or to satisfy and discharge any debt
securities;
(l) Liens on earnest money deposits made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder; and
(m) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of;
provided that, except as set forth in clauses (c)(ii), (d)(ii) and (k), the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Investments” means:





--------------------------------------------------------------------------------

28


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);
(b) Indebtedness constituting direct obligations of any of the following
agencies or any other like governmental or government-sponsored agency: Federal
Farm Credit Bank, Federal Intermediate Credit Bank, Federal Financings Bank,
Federal Home Loan Bank System, Federal Home Loan Mortgage Corporation, Federal
National Mortgage Association, Tennessee Valley Authority, Student Loan
Marketing Association, Export-Import Bank of the United States, Farmers Home
Administration, Small Business Administration, Inter-American Development Bank,
International Bank for Reconstruction and Development, Federal Land Banks, and
Government National Mortgage Association;
(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, if such obligations, except
pre-refunded debt, have long-term debt ratings of A3 by Moody’s or A- by S&P or
A- by Fitch or have short-term ratings of VMIG-1 or MIG-1 by Moody’s or A-1 by
S&P or F1 by Fitch;
(d) obligations (including asset-backed obligations and Equity Interests that by
their terms are immediately redeemable at the option of the holder thereof for
cash equal to the face amount of such Equity Interests) of any corporation,
partnership, trust or other entity which are rated (or which, in the case of any
such Equity Interests, are issued by an entity that is rated) at least P1 by
Moody’s or A1 by S&P or F1 by Fitch (short-term rating) or A3 by Moody’s or A-
by S&P or A- by Fitch (long-term rating);
(e) investments in commercial paper maturing within 13 months from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P or A1 by Fitch, and investments in master notes that are
rated (or that have been issued by an issuer that is rated with respect to a
class of short-term debt obligations, or any security within that class, that is
comparable in priority and security with said master note) at least P1 by
Moody’s or A1 by S&P or A1 by Fitch;
(f) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
US$500,000,000;
(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (f) above (or
subsidiaries or Affiliates of such financial institutions); and





--------------------------------------------------------------------------------

29


(h) money market funds.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion) or any similar release by the Board (as determined by the
Administrative Agent in its reasonable discretion). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.
“Profarma” means Profarma Distribuidora de Produtos Farmacêuticos S.A., a
company organized under the laws of Brazil.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means (a) with respect to any currency (other than Euro,
Sterling or Canadian Dollars) for any Interest Period, the day two Business Days
prior to the first day of such Interest Period, (b) with respect to Euro for any
Interest Period, the day two TARGET Days before the first day of such Interest
Period and (c) with respect to Sterling or Canadian Dollars for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans such as the applicable Loans priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Day shall be the last of
those days).
“Register” has the meaning set forth in Section 11.04(d).





--------------------------------------------------------------------------------

30


“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, members, trustees,
agents, partners, managers, representatives and advisors of such Person and such
Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros or Canadian Dollars), the London interbank market, (b) with respect to
Euros, the European interbank market and (c) with respect to Canadian Dollars,
the Toronto interbank market.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments of all Lenders at such time;
provided, that for purposes of this definition, (a) the Tranche One Revolving
Credit Exposure of any Swingline Lender shall be deemed to exclude any amount of
its Tranche One Swingline Exposure in excess of its Tranche One Percentage of
all outstanding Tranche One Swingline Loans, but adjusted to give effect to any
reallocation under Section 2.22(c) of the Tranche One Swingline Exposures of
Defaulting Lenders in effect at such time, (b) the Tranche Two Revolving Credit
Exposure of any Swingline Lender shall be deemed to exclude any amount of its
Tranche Two Swingline Exposure in excess of its Tranche Two Percentage of all
outstanding Tranche Two Swingline Loans, but adjusted to give effect to any
reallocation under Section 2.22(c) of the Tranche Two Swingline Exposures of
Defaulting Lenders in effect at such time, and (c) the unused Commitments of any
such Lender shall be determined without regard to any excess amounts referred to
in the preceding clauses (a) and (b).
“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of October 31, 2018, among the Company, each Borrowing Subsidiary, the Lenders
party thereto and the Administrative Agent.
“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock or
other Equity Interests of the Company.
“Revolving Credit Exposure” means a Tranche One Revolving Credit Exposure or a
Tranche Two Revolving Credit Exposure.





--------------------------------------------------------------------------------

31


“Revolving Loan” means a Tranche One Revolving Loan or a Tranche Two Revolving
Loan.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sanctioned Country” means, at any time, a country, territory or region that is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained (i) by the
Office of Foreign Assets Control of the United States Department of Treasury,
the United States State Department or the United States Department of Commerce
or (ii) by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
ordinarily resident in a Sanctioned Country or (c) any Person 50% or more owned
by one or more Persons referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of Treasury, the United States State Department or the
United States Department of Commerce or (b) by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).
“Schedule I Reference Lenders” means any Schedule I Lender agreed upon by the
Company and the Administrative Agent, acting through its Toronto branch, from
time to time.
“Screen Rate” means, (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European





--------------------------------------------------------------------------------

32


Money Market Institute (or any other Person that takes over the administration
of such rate) as the rate at which interbank deposits in Euro are being offered
by one prime bank to another within the EMU zone for such Interest Period, as
set forth on the Reuters screen page that displays such rate (currently
EURIBOR01) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) and (c) in respect of the CDOR Rate for any Interest
Period, or Contract Period, or in respect of any determination of the Canadian
Prime Rate pursuant to clause (b) of the definition thereof, the average rate
for bankers acceptances denominated in Canadian Dollars with a term equal to the
relevant period as displayed on the on the “Reuters Screen CDOR Page” as defined
in the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time (or, in the event such rate does not appear on such
page or screen, on the appropriate page of such other information service that
publishes such rate, as shall be selected by the Administrative Agent from time
to time in its reasonable discretion); provided that (i) if, as to any currency,
no Screen Rate shall be available for a particular period at such time but
Screen Rates shall be available for maturities both longer and shorter than such
period at such time, than the Screen Rate for such period shall be the
Interpolated Screen Rate as of such time and (ii) if the Screen Rate, determined
as provided above, would be less than zero, the Screen Rate shall be deemed to
be zero for all purposes of this Agreement.
“Securitization” means any transfer by the Company or any Subsidiary of accounts
receivable and Proceeds thereof or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the first sentence of this definition or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization, net of any such accounts receivables or interests therein that
have been written off as uncollectible.
“Securitization Entity” means Amerisource Receivables Financial Corporation, a
Delaware corporation, and any other wholly owned limited purpose Subsidiary that
purchases accounts receivable of the Company or any Subsidiary pursuant to a
Securitization.
“Senior Notes” means the Company’s (a) 3.500% Senior Notes due 2021 in an
original aggregate principal amount of US$500,000,000, (b) 3.400% Senior Notes
due 2024 in an original aggregate principal amount of US$500,000,000, (c) 3.250%
Senior Notes due 2025 in an original aggregate principal amount of
US$500,000,000, (d) 4.250% Senior Notes due 2045 in an original aggregate
principal amount of US$500,000,000, (e) 3.45%





--------------------------------------------------------------------------------

33


Senior Notes due 2027 in an original aggregate principal amount of
US$750,000,000 and (f) 4.30% Senior Notes due 2047 in an original aggregate
principal amount of US$500,000,000.
“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate, on a consolidated basis with
their subsidiaries, did not account for more than 1% of the total assets or
revenues of the Company and the Subsidiaries on a consolidated basis at the end
of or for the most recent four fiscal quarter period for which financial
statements have been delivered under Section 5.01(a) or 5.01(b) (or, prior to
the first such delivery, are referred to in Section 3.04(a)); provided that
until such time as securities or other ownership interests representing more
than 50% of the equity of Profarma are owned, controlled or held by the Company
or any Subsidiary, Profarma shall not be deemed to be a Significant Subsidiary.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time and (c)
with respect to the CDOR Rate, 10:15 a.m., Toronto time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Sterling Overnight Rate” means a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for overnight deposits
in Sterling as displayed on the applicable Reuters screen page (currently
LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero for all purposes of this Agreement.
“Subsequent Borrowings” has the meaning set forth in Section 2.09(e).





--------------------------------------------------------------------------------

34


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Swingline Agreement” means an instrument executed by the Company, a Lender and
the Administrative Agent under which such Lender agrees to serve as a Swingline
Lender.
“Swingline Exposure” means, at any time, the sum of the Tranche One Swingline
Exposure and the Tranche Two Swingline Exposure at such time.
“Swingline Lender” means (a) JPMorgan, in its capacity as a lender of Swingline
Loans pursuant to Section 2.04, and (b) any other Lender that shall have agreed
to serve in such capacity pursuant to its Swingline Agreement. Any Swingline
Lender may perform any of its obligations in its capacity as such through one or
more of its Affiliates.
“Swingline Loan” means a Tranche One Swingline Loan or a Tranche Two Swingline
Loan.
“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank N.A.
“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (a) to claim depreciation on such property or assets under US tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (a) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (b) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.
“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be





--------------------------------------------------------------------------------

35


determined by the Administrative Agent to be a replacement therefor for purposes
hereof) is open for the settlement of payments in Euro and (b) banks in London
are open for general business.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including interest, additions to tax or penalties
applicable thereto.
“Term Credit Agreement” means the Term Credit Agreement dated as of the
Restatement Effective Date, among the Company, the lenders party thereto and
Wells Fargo Bank N.A., as administrative agent.
“Total Indebtedness” means, as of any date, the sum, without duplication of (a)
the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as of such date in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but subject to Section 1.04(a)), (b) the aggregate of the
amounts of all Securitizations of the Company and the Subsidiaries and (c) the
aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis; provided that
for the purposes of determining Total Indebtedness at any time after the
definitive agreement for any Material Acquisition shall have been executed, any
Acquisition Indebtedness with respect to such Material Acquisition shall, unless
such Material Acquisition shall have been consummated, be disregarded.
“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Tranche One Commitments, the Tranche One Revolving Loans, the B/As, the
Tranche One Letters of Credit and the Tranche One Swingline Loans (“Tranche
One”) and (b) the Tranche Two Commitments, the Tranche Two Revolving Loans, the
Tranche Two Letters of Credit and the Tranche Two Swingline Loans (“Tranche
Two”).
“Tranche One” has the meaning set forth in the definition of the term “Tranche”.
“Tranche One Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche One Revolving Loans, to accept and purchase
B/As and to acquire participations in Tranche One Swingline Loans and Tranche
One Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Tranche One Revolving Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to Section 2.09 or assignments by or to such Lender pursuant to Section
11.04. The initial amount of each Lender’s Tranche One Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption or the Accession Agreement
pursuant to which such Lender shall have assumed or acquired its Tranche One
Commitment, as the case may be. The aggregate amount of the Tranche One
Commitments on the Restatement Effective Date is US$355,000,000.





--------------------------------------------------------------------------------

36


“Tranche One LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche One Letter of Credit. The amount of any Tranche One LC Disbursement
made by an Issuing Bank in any currency other than US Dollars and not reimbursed
by the applicable Borrower shall be determined as set forth in Section 2.05(e)
or 2.05(o), as applicable.
“Tranche One LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche One Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche One LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche One LC Exposure of
any Tranche One Lender at any time shall be its Tranche One Percentage of the
total Tranche One LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.22(c) of the Tranche One LC Exposure of Defaulting
Lenders in effect at such time.
“Tranche One Lender” means a Lender with a Tranche One Commitment or a Tranche
One Revolving Credit Exposure.
“Tranche One Lending Office” means, with respect to any Tranche One Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its
“Tranche One Lending Office(s)” on Schedule 2.02 or, as to any Person that
becomes a Tranche One Lender after the Restatement Effective Date, in the
Assignment and Assumption or the Accession Agreement executed by such Person, or
such other office(s) of such Lender (or an Affiliate of such Lender) as such
Lender may hereafter designate from time to time as its “Tranche One Lending
Office(s)” by notice to the Company and the Administrative Agent. A Tranche One
Lender may designate different Tranche One Lending Offices for Loans to
Borrowers in different jurisdictions.
“Tranche One Letter of Credit” means a Letter of Credit issued under Section
2.05 and designated as a Tranche One Letter of Credit in the request therefor
submitted by the applicable Borrower, other than any such Letter of Credit that
shall have ceased to be a Letter of Credit outstanding hereunder pursuant to
Section 11.05.
“Tranche One Percentage” means, with respect to any Tranche One Lender at any
time, the percentage of the aggregate Tranche One Commitments represented by
such Tranche One Lender’s Tranche One Commitment at such time; provided that,
for purposes of Section 2.22 when a Defaulting Lender that is a Tranche One
Lender shall exist, “Tranche One Percentage” shall mean, with respect to any
Tranche One Lender, the percentage of the aggregate Tranche One Commitments
(disregarding any Defaulting Lender’s Tranche One Commitment) represented by
such Tranche One Lender’s Tranche One Commitment; provided further that if the
Tranche One Commitments have expired or been terminated, the Tranche One
Percentages shall be determined on the basis of the Tranche One Commitments most
recently in effect, giving effect to any assignments.
“Tranche One Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate amount of (a) the sum of the US Dollar Equivalents of such





--------------------------------------------------------------------------------

37


Lender’s outstanding Tranche One Revolving Loans, (b) the sum of the US Dollar
Equivalents at such time of the face amounts of the B/As accepted by such Lender
and outstanding at such time, (c) such Lender’s Tranche One LC Exposure and
(d) such Lender’s Tranche One Swingline Exposure.
“Tranche One Revolving Loans” means Loans made by the Tranche One Lenders
pursuant to Section 2.01(a). Each Tranche One Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a Tranche One Revolving
Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan. Each Tranche One
Revolving Loan denominated in Canadian Dollars shall either be a CDOR Loan or a
Canadian Prime Rate Loan. Each Tranche One Revolving Loan denominated in
Sterling or an Alternative Currency shall be a LIBOR Loan. Each Tranche One
Revolving Loan denominated in Euros shall be a EURIBOR Loan.
“Tranche One Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Tranche One Swingline Loans at such time. The
Tranche One Swingline Exposure of any Lender at any time shall be the sum of (a)
its Tranche One Percentage of the sum of the US Dollar Equivalents of all
Tranche One Swingline Loans outstanding at such time (excluding, in the case of
any Lender that is a Swingline Lender, Tranche One Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Tranche One Swingline Loans), adjusted to
give effect to any reallocation under Section 2.22(c) of the Tranche One
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Tranche One Swingline Loans made by such Lender and outstanding at such time
to the extent that the other Lenders shall not have funded their participations
in such Tranche One Swingline Loans.
“Tranche One Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche One Swingline Loan.
“Tranche Percentage” means a Tranche One Percentage or a Tranche Two Percentage,
as the case may be.
“Tranche Two” has the meaning set forth in the definition of the term “Tranche”.
“Tranche Two Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche Two Revolving Loans and to acquire
participations in Tranche Two Swingline Loans and Tranche Two Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Tranche Two Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.09 or assignments by or to such Lender pursuant to Section 11.04. The initial
amount of each Lender’s Tranche Two Commitment





--------------------------------------------------------------------------------

38


is set forth on Schedule 2.01 or in the Assignment and Assumption or the
Accession Agreement pursuant to which such Lender shall have assumed or acquired
its Tranche Two Commitment, as the case may be. The aggregate amount of the
Tranche Two Commitments on the Restatement Effective Date is US$1,045,000,000.
“Tranche Two LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche Two Letter of Credit. The amount of any Tranche Two LC Disbursement
made by an Issuing Bank in any currency other than US Dollars and not reimbursed
by the applicable Borrower shall be determined as set forth in Section 2.05(e)
or 2.05(o), as applicable.
“Tranche Two LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche Two Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche Two LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche Two LC Exposure of
any Tranche Two Lender at any time shall be its Tranche Two Percentage of the
total Tranche Two LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.22(c) of the Tranche Two LC Exposure of Defaulting
Lenders in effect at such time.
“Tranche Two Lender” means a Lender with a Tranche Two Commitment or a Tranche
Two Revolving Credit Exposure.
“Tranche Two Lending Office” means, with respect to any Tranche Two Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its
“Tranche Two Lending Office(s)” on Schedule 2.02 or, as to any Person that
becomes a Tranche Two Lender after the Restatement Effective Date, in the
Assignment and Assumption or Accession Agreement executed by such Person, or
such other office(s) of such Lender (or an Affiliate of such Lender) as such
Lender may hereafter designate from time to time as its “Tranche Two Lending
Office(s)” by notice to the Company and the Administrative Agent. A Tranche Two
Lender may designate different Tranche Two Lending Offices for Loans to
Borrowers in different jurisdictions.
“Tranche Two Letter of Credit” means a Letter of Credit issued under Section
2.05 and designated as a Tranche Two Letter of Credit in the request therefor
submitted by the applicable Borrower, other than any such Letter of Credit that
shall have ceased to be a Letter of Credit outstanding hereunder pursuant to
Section 11.05.
“Tranche Two Percentage” means, with respect to any Tranche Two Lender at any
time, the percentage of the aggregate Tranche Two Commitments represented by
such Tranche Two Lender’s Tranche Two Commitment at such time; provided that,
for purposes of Section 2.22 when a Defaulting Lender that is a Tranche Two
Lender shall exist, “Tranche Two Percentage” shall mean, with respect to any
Tranche Two Lender, the percentage of the aggregate Tranche Two Commitments
(disregarding any Defaulting Lender’s Tranche Two Commitment) represented by
such Tranche Two Lender’s Tranche Two Commitment; provided further that if the
Tranche Two Commitments have expired or been terminated,





--------------------------------------------------------------------------------

39


the Tranche Two Percentages shall be determined on the basis of the Tranche Two
Commitments most recently in effect, giving effect to any assignments.
“Tranche Two Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate amount of (a) the sum of the US Dollar Equivalents of such
Lender’s outstanding Tranche Two Revolving Loans, (b) such Lender’s Tranche Two
LC Exposure and (c) such Lender’s Tranche Two Swingline Exposure.
“Tranche Two Revolving Loans” means Loans made by the Tranche Two Lenders
pursuant to Section 2.01(b). Each Tranche Two Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a Tranche Two Revolving
Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan. Each Tranche Two
Revolving Loan denominated in Sterling or an Alternative Currency shall be a
LIBOR Loan. Each Tranche Two Revolving Loan denominated in Euros shall be a
EURIBOR Loan. Each Tranche Two Revolving Loan denominated in Canadian Dollars
shall be a CDOR Loan.
“Tranche Two Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Tranche Two Swingline Loans at such time. The
Tranche Two Swingline Exposure of any Lender at any time shall be the sum of (a)
its Tranche Two Percentage of the sum of the US Dollar Equivalents of all
Tranche Two Swingline Loans outstanding at such time (excluding, in the case of
any Lender that is a Swingline Lender, Tranche Two Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Tranche Two Swingline Loans), adjusted to
give effect to any reallocation under Section 2.22(c) of the Tranche Two
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Tranche Two Swingline Loans made by such Lender and outstanding at such time
to the extent that the other Lenders shall not have funded their participations
in such Tranche Two Swingline Loans.
“Tranche Two Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche Two Swingline Loan.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the making of Loans, the
acceptance and purchase of B/As, the use of the proceeds thereof, the issuance
of the Letters of Credit, the creation of any Guarantee provided for herein and
the other transactions contemplated hereby.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate,
the EURIBO Rate, the Alternate Base Rate or the Canadian Prime Rate.





--------------------------------------------------------------------------------

40


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“UK Borrowing Subsidiary” means any Borrowing Subsidiary that is a UK
Subsidiary.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a Loan and is a Lender:
(a)
which is:

(i)     a bank (as defined for the purpose of section 879 of the ITA) making an
advance of a Loan hereunder and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or
(ii)     in respect of an advance of a Loan hereunder by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
(b)     which is:
(i)     a company resident in the United Kingdom for United Kingdom tax
purposes;
(ii)     a partnership each member of which is:
(A)    a company so resident in the United Kingdom; or
(B)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(C)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United Kingdom or any political subdivision thereof.





--------------------------------------------------------------------------------

41


“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate or the LC Exchange Rate, as applicable, with respect to such
currency at the time in effect for such amount under the provisions of such
Section.
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche
One Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class and
Type (e.g., a “Tranche One LIBOR Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche One Revolving Borrowing”)
or by Type (e.g., a “LIBOR





--------------------------------------------------------------------------------

42


Revolving Borrowing”) or by Class and Type (e.g., a “Tranche One LIBOR Revolving
Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply), and all
judgments, orders, writs and decrees, of all Governmental Authorities. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Except as
otherwise provided herein and unless the context requires otherwise (a) any
definition of or reference to any agreement (including any Loan Document),
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, regulation or other law herein shall be
construed (i) as referring to such statute, regulation or other law as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor statutes, regulations or other laws) and (ii) to include
all official rulings and interpretations thereunder having the force of law or
with which affected Persons customarily comply, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) any reference herein to “the date hereof”, “the date of
this Agreement” or terms of similar import shall be construed as a reference to
the Restatement Effective Date.
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Computations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Restatement Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately





--------------------------------------------------------------------------------

43


before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; (ii) notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to (A) any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any
Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein, (B) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (C) any valuation of Indebtedness below its full stated principal
amount as a result of application of Financial Accounting Standards Board
Accounting Standards Update No. 2015-03, it being agreed that Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (D) any
treatment of any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2017, as a
result of the effectiveness of the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations);
and (iii) notwithstanding any requirement of GAAP, “build-to-suit” leases of the
Company and the Subsidiaries will, for all purposes of this Agreement, be
accounted for as long-term financing obligations and not as Indebtedness.
(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall reflect on a pro forma
basis such event as if it occurred on the first day of the relevant period and,
to the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of for such relevant period and any related
incurrence or reduction of Indebtedness for such relevant period, but shall not
take into account any projected synergies or similar benefits expected to be
realized as a result of such event other than cost savings permitted to be
included in reports filed with the Securities and Exchange Commission under
Regulation S‑X.
SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in a currency other than US
Dollars, other than a Canadian Prime Rate Borrowing or a Swingline Borrowing, as
of the date of the commencement of the initial Interest Period therefor and as
of the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is two Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall, except as
provided below in this Section, be the US Dollar Equivalent of such Borrowing
until the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall determine the US Dollar Equivalent of any Letter of
Credit denominated in a currency other than US Dollars as of the date such
Letter of Credit is





--------------------------------------------------------------------------------

44


issued, amended to increase its face amount, extended or renewed and as of the
last Business Day of each subsequent calendar quarter, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on the date
that is two Business Days prior to the date on which such Letter of Credit is
issued, amended to increase its face amount, extended or renewed and as of the
last Business Day of such subsequent calendar quarter, as the case may be, and
each such amount shall, except as provided below in this Section, be the US
Dollar Equivalent of such Letter of Credit until the next required calculation
thereof pursuant to this sentence; provided that the Administrative Agent shall
in addition determine the US Dollar Equivalent of any Letter of Credit
denominated in any currency other than US Dollars as provided in
Sections 2.05(e) and 2.05(o). The Administrative Agent shall determine the US
Dollar Equivalent of any Swingline Loan denominated in Euro as of the date on
which such Loan is made, using the Exchange Rate for Euro in relation to US
Dollars in effect on such date, and such amount shall, except as provided below
in this Section, be the US Dollar Equivalent of such Swingline Loan. The
Administrative Agent shall determine the US Dollar Equivalent of any Canadian
Prime Rate Borrowing, Swingline Loan denominated in Sterling or B/A as of the
date on which such Loan is made or such B/A is accepted and purchased and as of
the last Business Day of each subsequent calendar quarter, in each case using
the Exchange Rate for the applicable currency in relation to US Dollars in
effect on the last Business Day of the calendar quarter preceding the date of
such Borrowing or acceptance and purchase (or, if such Borrowing or acceptance
and purchase occurs on the last Business Day of a calendar quarter, on such
Business Day) and as of the last Business Day of such subsequent calendar
quarter, as the case may be, and each such amount shall, except as provided in
the last two sentences of this Section, be the US Dollar Equivalent of such
Canadian Prime Rate Borrowing or B/A until the next required calculation thereof
pursuant to this sentence. The Administrative Agent shall notify the Company and
the Lenders of each calculation of the US Dollar Equivalent of each Borrowing,
B/A or Letter of Credit. Notwithstanding the foregoing, for purposes of any
determination of the CAM Percentages, any determination under Article V, Article
VI (other than Section 6.09) or Article VII or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
For purposes of Section 6.09, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates most recently used
in preparing the Company’s annual and quarterly financial statements.
SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the UK Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London





--------------------------------------------------------------------------------

45


interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 2.14(b), Section 2.14(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Company, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on LIBOR Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of Screen Rate or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
SECTION 1.07. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, any reference to Bank of America Merrill Lynch International
Limited is a reference to its successor in title Bank of America Merrill Lynch
International Designated Activity Company (including, without limitation, its
branches) pursuant to and with effect from the merger between Bank of America
Merrill Lynch International Limited and Bank of America Merrill Lynch
International Designated Activity Company that takes effect in accordance with
Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and codifies the
Cross-Border Mergers Directive (2005/56/EC)) as implemented in the United
Kingdom and the Republic of Ireland. Notwithstanding anything to the contrary in
any Loan Document, a transfer of rights and obligations from Bank of America
Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.
ARTICLE II

The Credits
SECTION 2.01. Commitments. (a) Tranche One Commitments. Subject to the terms and
conditions set forth herein, each Tranche One Lender agrees (i) to make Tranche
One Revolving Loans denominated in US Dollars, Sterling, Euro or Designated
Currencies to the Borrowers, (ii) to make Tranche One Revolving Loans
denominated in Canadian Dollars to the Borrowers that are Canadian Subsidiaries
and (iii) to accept and purchase drafts drawn by the Borrowers that are Canadian
Subsidiaries in Canadian Dollars as B/As, in each case from time to time during
the Availability Period in an aggregate principal or face amount at any time
outstanding that will not result in (A) the Aggregate





--------------------------------------------------------------------------------

46


Tranche One Revolving Credit Exposure exceeding the aggregate Tranche One
Commitments or (B) the Tranche One Revolving Credit Exposure of any Lender
exceeding its Tranche One Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Tranche One Revolving Loans and sell and pay drafts drawn as B/As.
(b) Tranche Two Commitments. Subject to the terms and conditions set forth
herein, each Tranche Two Lender agrees (i) to make Tranche Two Revolving Loans
denominated in US Dollars, Sterling, Euro or Designated Currencies to the
Borrowers and (ii) to make Tranche Two Revolving Loans denominated in Canadian
Dollars to the Borrowers that are Canadian Subsidiaries, in each case from time
to time during the Availability Period in an aggregate principal amount at any
time outstanding that will not result in (A) the Aggregate Tranche Two Revolving
Credit Exposure exceeding the aggregate Tranche Two Commitments or (B) the
Tranche Two Revolving Credit Exposure of any Lender exceeding its Tranche Two
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Tranche Two
Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Tranche One Revolving Loan shall be
made as part of a Tranche One Revolving Borrowing consisting of Tranche One
Revolving Loans of the same Type and currency made by the Tranche One Lenders
ratably in accordance with their respective Tranche One Commitments. Each
Tranche Two Revolving Loan shall be made as part of a Tranche Two Revolving
Borrowing consisting of Tranche Two Revolving Loans of the same Type and
currency made by the Tranche Two Lenders ratably in accordance with their
respective Tranche Two Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of (A) LIBOR Loans or (B) solely in the case
of any such Borrowing by the Company, a US Borrowing Subsidiary or a Canadian
Borrowing Subsidiary, ABR Loans, (ii) each Tranche One Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of either CDOR Loans
or Canadian Prime Rate Loans, (iii) each Tranche Two Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of CDOR Loans,
(iv) each Revolving Borrowing denominated in Sterling or any Alternative
Currency shall be comprised entirely of LIBOR Loans and (v) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans.
Each Swingline Loan denominated in Sterling shall be a Sterling Overnight Rate
Loan, and each Swingline Loan denominated in Euro shall be a Euro Overnight Rate
Loan. Each Lender at its option may make any Loan, accept and purchase any B/A
or issue any Letter of Credit by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, accept and purchase such B/A or
issue such Letter of Credit; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.





--------------------------------------------------------------------------------

47


(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, CDOR Revolving Borrowing or EURIBOR Revolving Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that any
LIBOR Revolving Borrowing, CDOR Revolving Borrowing or EURIBOR Revolving
Borrowing that results from a continuation of an outstanding Borrowing of such
Class may be in an aggregate amount that is equal to such outstanding Borrowing.
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of US$100,000 and not less
than US$1,000,000; provided that an ABR Revolving Borrowing under any Tranche
may be in an aggregate amount that is equal to the entire unused balance of the
Commitments under such Tranche or, in the case of a Tranche One Borrowing or
Tranche Two Borrowing, that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). At the time that each Canadian
Prime Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of Cdn.$100,000 and not less than
Cdn.$500,000; provided that a Canadian Prime Rate Revolving Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the Tranche
One Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan denominated
in Sterling shall be in an amount that is in an integral multiple of £100,000
and not less that £500,000. Each Swingline Loan denominated in Euro shall be in
an amount that is in an integral multiple of €100,000 and not less that
€500,000. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 LIBOR
Revolving Borrowings, CDOR Revolving Borrowings and EURIBOR Revolving Borrowings
outstanding.
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower (or the Company on its behalf) shall submit to the
Administrative Agent, by fax or email (in .pdf or .tif format), a completed
Borrowing Request signed by a Financial Officer of such Borrower (or, as
applicable, of the Company) (a) in the case of a LIBOR Revolving Borrowing, CDOR
Revolving Borrowing or EURIBOR Revolving Borrowing, not later than 1:00 p.m.,
Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of an ABR Revolving Borrowing, not later than 1:00 p.m., Local
Time, on the date of the proposed Borrowing and (c) in the case of a Tranche One
Canadian Prime Rate Revolving Borrowing, not later than 1:00 p.m., Local Time,
on the date of the proposed Borrowing. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)     the Borrower requesting such Borrowing;
(ii)     the Tranche under which such Borrowing is to be made;
(iii)     the currency and the principal amount of such Borrowing;





--------------------------------------------------------------------------------

48


(iv)     the date of such Borrowing, which shall be a Business Day;
(v)     the Type of such Borrowing;
(vi)     in the case of a LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
(vii)     the Applicable Funding Account or, in the case of any ABR Revolving
Borrowing or Canadian Prime Rate Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement; and
(viii)     in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, a UK Borrowing Subsidiary, an Irish Borrowing Subsidiary
or a Canadian Borrowing Subsidiary, the jurisdiction from which payments of the
principal and interest on such Borrowing will be made.
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
applicable Borrower or the Company and, if so rejected, will be of no force or
effect. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender that will make a
Loan as part of the requested Borrowing of the details thereof and of the amount
of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make (i) in the case of JPMorgan, (A)
Tranche One Swingline Loans and Tranche Two Swingline Loans to any UK Borrowing
Subsidiary or Irish Borrowing Subsidiary denominated in Sterling or (B) Tranche
One Swingline Loans and Tranche Two Swingline Loans to any Borrower that is not
a US Borrowing Subsidiary denominated in Euro, and (ii) in the case of any other
Swingline Lender, such Swingline Loans as it shall agree to make pursuant to its
Swingline Agreement, in each case from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (1) the aggregate outstanding principal amount of the Swingline Loans
denominated in Sterling exceeding £10,000,000, (2) the aggregate outstanding
principal amount of the Swingline Loans denominated in Euro exceeding
€10,000,000, (3) the Aggregate Tranche One Revolving Credit Exposure exceeding
the aggregate Tranche One Commitments, (4) the Tranche One Revolving Credit
Exposure of any Lender (including a Swingline Lender) exceeding its Tranche One
Commitment, (5) the Aggregate Tranche Two Revolving Credit Exposure exceeding
the aggregate Tranche Two Commitments or (6) the Tranche Two Revolving Credit
Exposure of any Lender (including a Swingline Lender) exceeding its Tranche Two
Commitment; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and





--------------------------------------------------------------------------------

49


conditions set forth herein, the Company and the Borrowing Subsidiaries may
borrow, prepay and reborrow Swingline Loans. The failure of any Swingline Lender
to make any Swingline Loan required to be made by it shall not relieve any other
Swingline Lender of its obligations hereunder; provided that the obligations of
the Swingline Lenders to make Swingline Loans are several and not joint and no
Swingline Lender shall be responsible for any other Swingline Lender’s failure
to make Swingline Loans as required.
(b) To request a Swingline Borrowing, the applicable Borrower (or the Company on
its behalf) shall submit to the Administrative Agent, by fax or email (in .pdf
or .tif format), a written notice signed by a Financial Officer of the
applicable Borrower (or, if applicable, of the Company), not later than
1:00 p.m., Local Time, on the day of such proposed Swingline Borrowing. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Borrowing and
whether such Swingline Borrowing is to be a Tranche One Swingline Borrowing or a
Tranche Two Swingline Borrowing. The applicable Swingline Lender shall make its
Swingline Loan available to the applicable Borrower by means of a credit to the
Applicable Funding Account (or, in the case of a Swingline Borrowing specified
in the notice therefor to be made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank identified in such notice) by 3:00 p.m., Local Time, on the
requested date of such Swingline Borrowing.
(c) Any Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day,
require (i) the Tranche One Lenders to acquire participations on such Business
Day in all or a portion of the Tranche One Swingline Loans of such Swingline
Lender outstanding and (ii) the Tranche Two Lenders to acquire participations on
such Business Day in all or a portion of the Tranche Two Swingline Loans of such
Swingline Lender outstanding. Such notice shall specify the aggregate amounts
and currencies of Swingline Loans in which the Tranche One Lenders or the
Tranche Two Lenders, as applicable, will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Tranche
One Lender or Tranche Two Lender, as the case may be, specifying in such notice
such Lender’s Tranche One Percentage or Tranche Two Percentage, as applicable,
of such Swingline Loan or Loans and the currencies of such Swingline Loan or
Loans. Each Tranche One Lender or Tranche Two Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Tranche One Percentage or Tranche Two Percentage, as applicable, of such
Swingline Loan or Loans. Each Tranche One Lender and Tranche Two Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Tranche One
Commitments or the Tranche Two Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender further acknowledges and agrees that, in making any Swingline Loan, the
applicable Swingline Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the applicable
Borrower deemed





--------------------------------------------------------------------------------

50


made pursuant to Section 4.01. Each Tranche One Lender and Tranche Two Lender
shall comply with its obligations under this paragraph by wire transfer of
immediately available funds promptly (and in any event by the next Business Day
or, in the case of a payment obligation in any currency other than US Dollars,
within three Business Days), in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Tranche One Lenders and Tranche Two
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to the applicable Swingline Lender or Swingline Lenders the amounts so
received by it from the Tranche One Lenders or the Tranche Two Lenders, as
applicable. The Administrative Agent shall notify the Company of any
participations in any Swingline Loans acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loans shall be made to the
Administrative Agent and not to the applicable Swingline Lender or Swingline
Lenders. Any amounts received by a Swingline Lender from or on behalf of the
applicable Borrower in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Tranche One Lenders or the Tranche Two Lenders that shall have made their
payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as the case may be, if
and to the extent such payment is required to be refunded to a Loan Party for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.
SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
(or to amend, renew or extend) (i) Tranche One Letters of Credit denominated in
US Dollars, Sterling, Euro, any Alternative Currency in which Borrowings may be
made under the Tranche One, Canadian Dollars (in the case of a Borrower that is
a Canadian Subsidiary) or, at the discretion of such Issuing Bank, any Agreed LC
Currency and (ii) Tranche Two Letters of Credit denominated in US Dollars,
Sterling, Euro, any Alternative Currency in which Borrowings may be made under
the Tranche Two or, at the discretion of such Issuing Bank, any Agreed LC
Currency, in each case for its own account, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period; provided that no Issuing Bank that
shall have become such after the Restatement Effective Date as provided in
Section 2.05(j) will be required to issue Letters of Credit denominated in any
currency not set forth in such Issuing Bank’s Issuing Bank Agreement and no
Issuing Bank will be required to issue Letters of Credit denominated in any
currency that has been designated as available under any Tranche as contemplated
by the definition of “Designated Currency” unless such Issuing Bank shall have
consented to such designation. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. From and after
the Restatement Effective Date, each Existing





--------------------------------------------------------------------------------

51


Letter of Credit shall be deemed to be a Tranche One Letter of Credit or a
Tranche Two Letter of Credit (as indicated on Schedule 2.05A) for all purposes
hereof and shall be deemed to have been issued hereunder. Any Existing Letter of
Credit originally issued for the account of a Subsidiary shall for all purposes
of this Agreement be deemed to have been issued for the account of the Company,
and the Company shall be fully liable for the reimbursement of drawings
thereunder and any interest thereon as if such Existing Letter of Credit had
been issued for its account.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), a Borrower shall deliver,
by fax or email (in .pdf or .tif format), to an Issuing Bank and the
Administrative Agent, at least three Business Days prior to the requested date
of issuance, amendment, renewal or extension, a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount and currency of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit is to be a Tranche One Letter
of Credit or a Tranche Two Letter of Credit and such other information as shall
be necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed US$75,000,000, (ii) the amount of the LC Exposure attributable to Letters
of Credit issued by the applicable Issuing Bank will not exceed the LC
Commitment of such Issuing Bank, (iii) the Aggregate Tranche One Revolving
Credit Exposure shall not exceed the aggregate Tranche One Commitments, (iv) the
Tranche One Revolving Credit Exposure of any Lender will not exceed its Tranche
One Commitment, (v) the Aggregate Tranche Two Revolving Credit Exposure shall
not exceed the aggregate Tranche Two Commitments and (vi) the Tranche Two
Revolving Credit Exposure of any Lender will not exceed its Tranche Two
Commitment. If the Required Lenders notify any Issuing Bank that a Default
exists and instruct such Issuing Bank to suspend the issuance, amendment,
renewal or extension of Letters of Credit, such Issuing Bank shall not issue,
amend, renew (except pursuant to automatic renewal provisions if such Issuing
Bank shall no longer be entitled to elect not to renew) or extend any Letter of
Credit without the consent of the Required Lenders until such notice is
withdrawn by the Required Lenders (and each Lender that shall have delivered
such a notice agrees promptly to withdraw it at such time as it determines that
no Default exists), it being understood and agreed that in the absence of any
such notice, each Issuing Bank may rely (and shall incur no liability in
relying) on the representation and warranty of the Company deemed made pursuant
to Section 4.01).





--------------------------------------------------------------------------------

52


(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless a later date is otherwise agreed to in
writing by the applicable Issuing Bank, the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date. A Letter of Credit may provide
for automatic renewals for additional periods of up to one year (or such longer
period as may be agreed to in writing by applicable Issuing Bank) subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided that in no event shall any Letter
of Credit, as extended from time to time, expire after the date that is five
Business Days prior to the Maturity Date.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Tranche One Lender or Tranche Two Lender, as
applicable, and each Tranche One Lender or Tranche Two Lender, as applicable,
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Tranche One Percentage or Tranche Two Percentage, as
applicable, from time to time of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Tranche One Lender or Tranche Two Lender, as applicable, hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Tranche One Percentage or
Tranche Two Percentage, as applicable, of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Such payment
by the Tranche One Lenders and the Tranche Two Lenders shall be made (i) subject
to paragraph (o) of this Section, if the currency of the applicable LC
Disbursement or reimbursement payment shall be a Designated Currency with
respect to the applicable Tranche, then in the currency of the applicable LC
Disbursement or reimbursement and (ii) if the currency of the applicable LC
Disbursement is an Agreed LC Currency with respect to the applicable Tranche,
then in US Dollars in an amount equal to the US Dollar Equivalent of such LC
Disbursement or reimbursement payment, calculated by the Administrative Agent
using the LC Exchange Rate on the applicable LC Participation Calculation Date.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, any reduction or
termination of the Tranche One Commitments or Tranche Two Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Tranche One Commitments or Tranche Two





--------------------------------------------------------------------------------

53


Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC Disbursement, not later than 2:00 p.m.,
New York City time, on the Business Day immediately following the day that the
Borrower receives notice of such LC Disbursement; provided that, in the case of
an LC Disbursement in US Dollars or Canadian Dollars, the applicable Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
Borrowing or a Canadian Prime Rate Borrowing under Section 2.01 or 2.04, as
applicable, in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Canadian Prime Rate Borrowing. If the applicable
Borrower fails to make such payment when due, then, upon notice from the
applicable Issuing Bank to such Borrower and the Administrative Agent, (i) if
the currency of such Letter of Credit is an Agreed LC Currency with respect to
the applicable Tranche, such Borrower’s obligation to reimburse such LC
Disbursement shall automatically and with no further action required be
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement, and (ii) the Administrative Agent shall notify each
Tranche One Lender or Tranche Two Lender, as applicable, of the applicable LC
Disbursement, the amount and currency of the payment then due from such Borrower
in respect thereof and such Lender’s Tranche One Percentage or Tranche Two
Percentage thereof. Promptly (and in any event by the next Business Day or, in
the case of a payment obligation in any currency other than US Dollars, within
three Business Days) following receipt of such notice, each applicable Lender
shall pay to the Administrative Agent, in the applicable currency, its Tranche
One Percentage or Tranche Two Percentage, as applicable, of the payment then due
from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Tranche One Lender or Tranche Two Lender, as
applicable (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the applicable Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the Tranche
One Lenders or Tranche Two Lenders, as applicable. Promptly following receipt by
the Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Tranche One Lenders or Tranche Two Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Tranche One Lenders or Tranche Two Lenders and such Issuing Bank,
as their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans or Canadian Prime Rate Loans as contemplated above) shall
not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.





--------------------------------------------------------------------------------

54


(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the stated expiration date thereof or of the
Commitments or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the applicable Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders, any Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank; provided that nothing in this Section shall be construed to excuse an
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (such absence to
be presumed unless otherwise determined by a final non-appealable judgment of a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit and shall promptly notify the
Administrative Agent and





--------------------------------------------------------------------------------

55


the applicable Borrower by telephone (confirmed by email or fax) of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement in
full at (i) in the case of any LC Disbursement denominated in US Dollars, and at
all times following the conversion to US Dollars of any LC Disbursement made in
any currency other than US Dollars pursuant to paragraph (e) or (o) of this
Section, the rate per annum then applicable to ABR Revolving Loans, (ii) in the
case of any LC Disbursement denominated in Canadian Dollars, at all times prior
to its conversion to US Dollars pursuant to paragraph (o) of this Section, the
rate per annum then applicable to Canadian Prime Rate Revolving Loans, (iii) in
the case of an LC Disbursement denominated in Euros, the Euro Overnight Rate
plus the Applicable Rate used to determine interest applicable to EURIBOR
Revolving Loans, (iv) in the case of an LC Disbursement denominated in Sterling,
the Sterling Overnight Rate plus the Applicable Rate used to determine interest
applicable to LIBOR Revolving Loans and (v) in the case of an LC Disbursement
denominated in any Agreed LC Currency with respect to the applicable Tranche, at
all times prior to its conversion to US Dollars pursuant to paragraph (e) or (o)
of this Section, a rate per annum determined by the applicable Issuing Bank
(which determination will be conclusive absent manifest error) to represent its
cost of funds plus the Applicable Rate used to determine interest applicable to
LIBOR or EURIBOR Revolving Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(h) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of the LC Exposures) demanding the deposit of cash
collateral pursuant to this paragraph, each applicable Borrower shall deposit
(“Cash Collateralize”) in respect of each outstanding Letter of Credit issued
for such Borrower’s account, in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, as
applicable, and the applicable Issuing Bank, an amount in cash and in the
currency of such Letter of Credit equal to the portion of the LC Exposure
attributable to such Letter of Credit





--------------------------------------------------------------------------------

56


as of such date plus any accrued and unpaid fees and interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit denominated in an
Agreed LC Currency with respect to the applicable Tranche, where the applicable
Borrower’s reimbursement obligations under such Letter of Credit shall have been
converted to obligations in US Dollars as provided in paragraph (e) or (o) of
this Section, shall be payable in US Dollars, and (ii) the obligation to Cash
Collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company or any
Borrower described in clause (h) or (i) of Article VII. The Borrowers also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.22. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
applicable Borrowers under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent (which will use reasonable efforts to obtain a return
at market rates on any such investments) and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall,
notwithstanding anything to the contrary in Section 2.18(b), be applied by the
Administrative Agent to reimburse the applicable Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrowers for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to (i) the consent of Lenders with
LC Exposures representing more than 50% of the aggregate LC Exposures and
(ii) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral in respect of the LC Exposure under any Tranche shall be less than
the aggregate LC Exposure under such Tranche of all the Defaulting Lenders) the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrowers under the Loan Documents. If the Borrowers are required to provide
cash collateral hereunder as a result of the occurrence of an Event of Default,
such cash collateral (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived. If any Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.22, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower as promptly as
practicable to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Commitments of the non-Defaulting Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing.
(j) Designation of Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form satisfactory to





--------------------------------------------------------------------------------

57


the Company and the Administrative Agent, shall set forth the LC Commitment of
such Lender and shall be executed by such Lender, the Company and the
Administrative Agent and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to
include such Lender in its capacity as an Issuing Bank. The Issuing Bank
Agreement of any Issuing Bank may limit the currencies in which and the
Borrowers for the accounts of which such Issuing Bank will issue Letters of
Credit, and any such limitations will, as to such Issuing Bank, be deemed to be
incorporated in this Agreement.
(k) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank (it being understood that such
successor Issuing Bank shall be designated and appointed as an Issuing Bank
hereunder in accordance with paragraph (j) of this Section). The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currencies and face amounts of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iii) on any Business Day on which the applicable Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.





--------------------------------------------------------------------------------

58


(m) Letter of Credit Amounts. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.
(n) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Company at the time a
standby Letter of Credit is issued, including any such agreement applicable to
an Existing Letter of Credit, the rules of the ISP shall apply to such standby
Letter of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Company for, and the Issuing Bank’s rights and remedies
against the Company shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including any law or order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
International Chamber of Commerce Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(o) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section VII, all amounts (i) that the Borrowers are at
the time or become thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in any currency other than US Dollars (other than amounts in
respect of which any Borrower has deposited cash collateral, if such cash
collateral was deposited in the applicable currency), (ii) that the Lenders are
at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in any currency other than US Dollars and (iii) of each
Lender’s participation in any Letter of Credit denominated in any currency other
than US Dollars under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent, calculated using the LC Exchange Rate on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in US Dollars at the rates otherwise applicable hereunder.
SECTION 2.06. Canadian Bankers’ Acceptances. (a) Each acceptance and purchase of
B/As of a single Contract Period pursuant to Section 2.01(a) and this Section





--------------------------------------------------------------------------------

59


shall be made ratably by the Tranche One Lenders in accordance with the amounts
of their Tranche One Commitments. The failure of any Lender to accept any B/A
required to be accepted by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to accept B/As as required.
Each Lender at its option may accept and purchase any B/A by causing any
Canadian lending office or Affiliate of such Lender to accept and purchase such
B/A.
(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000. If any Lender’s ratable share of the B/As of
any Contract Period to be accepted on any date would not be an integral multiple
of Cdn.$100,000, the face amount of the B/As accepted by such Lender may be
increased or reduced to the nearest integral multiple of Cdn.$100,000 by the
Administrative Agent, acting through its Toronto branch, in its sole discretion.
B/As of more than one Contract Period may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 B/A
Drawings outstanding at any time.
(c) To request an acceptance and purchase of B/As, a Canadian Borrowing
Subsidiary shall submit to the Administrative Agent, acting through its Toronto
branch, by fax or email (in .pdf or .tif format), a written request in a form
approved by the Administrative Agent and signed by a Financial Officer of such
Canadian Borrowing Subsidiary, not later than 1:00 p.m., Local Time, two
Business Days before the date of such acceptance and purchase. Each such request
shall be irrevocable and shall specify the following information:
(i)     the aggregate face amount of the B/As to be accepted and purchased;
(ii) the date of such acceptance and purchase, which shall be a Business Day;
(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and
(iv) the location and number of the Canadian Borrowing Subsidiary’s account to
which the proceeds of such B/As are to be disbursed.
Any request for an acceptance and purchase of B/As that shall fail to specify
any of the information required by the preceding provisions of this paragraph
may be rejected by the Administrative Agent if such failure is not corrected
promptly after the Administrative Agent shall give written or telephonic notice
thereof to the applicable Borrower and, if so rejected, will be of no force or
effect. Promptly following receipt of a request in accordance with this
paragraph, the Administrative Agent shall advise each Tranche One Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.





--------------------------------------------------------------------------------

60


(d) Each Canadian Borrowing Subsidiary hereby appoints each Tranche One Lender
as its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Lender, blank forms
of B/As, each Tranche One Lender hereby agreeing that it will not sign or
endorse B/As in excess of those required in connection with B/A Drawings that
have been requested by the Canadian Borrowing Subsidiaries hereunder. It shall
be the responsibility of each Tranche One Lender to maintain an adequate supply
of blank forms of B/As for acceptance under this Agreement. Each Canadian
Borrowing Subsidiary recognizes and agrees that all B/As signed and/or endorsed
on its behalf by any Tranche One Lender in accordance with such Canadian
Borrowing Subsidiary’s written request shall bind such Canadian Borrowing
Subsidiary as fully and effectually as if manually signed and duly issued by
authorized officers of such Canadian Borrowing Subsidiary. Each Tranche One
Lender is hereby authorized to issue such B/As endorsed in blank in such face
amounts as may be determined by such Lender; provided that the aggregate face
amount thereof is equal to the aggregate face amount of B/As required to be
accepted by such Lender in accordance with such Canadian Borrowing Subsidiary’s
written request. No Tranche One Lender shall be liable for any damage, loss or
claim arising by reason of any loss or improper use of any such instrument
unless such loss or improper use results from the bad faith, gross negligence or
wilful misconduct of such Lender. Each Tranche One Lender shall maintain a
record with respect to B/As (i) received by it from the Administrative Agent in
blank hereunder, (ii) voided by it for any reason, (iii) accepted and purchased
by it hereunder and (iv) canceled at their respective maturities. Each Tranche
One Lender further agrees to retain such records in the manner and for the
periods provided in applicable provincial or federal statutes and regulations of
Canada and to provide such records to each Canadian Borrowing Subsidiary upon
its request and at its expense. Upon request by any Canadian Borrowing
Subsidiary, a Lender shall cancel all forms of B/A that have been pre-signed or
pre-endorsed on behalf of such Canadian Borrowing Subsidiary and that are held
by such Lender and are not required to be issued pursuant to this Agreement.
(e) Drafts of each Canadian Borrowing Subsidiary to be accepted as B/As
hereunder shall be signed as set forth in paragraph (d) above. Notwithstanding
that any Person whose signature appears on any B/A may no longer be an
authorized signatory for any of the Lenders or such Canadian Borrowing
Subsidiary at the date of issuance of such B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed and
properly completed shall be binding on such Canadian Borrowing Subsidiary.
(f) Upon acceptance of a B/A by a Tranche One Lender, such Lender shall purchase
such B/A from the applicable Canadian Borrowing Subsidiary at the Discount Rate
for such Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds for the account of such Canadian
Borrowing Subsidiary as provided in Section 2.07. The acceptance fee payable by
the applicable Canadian Borrowing Subsidiary to a Lender under Section 2.12 in
respect of each B/A accepted by such Lender shall be set off against the
Discount Proceeds payable by such Lender under this paragraph. Notwithstanding
the foregoing, in the case of any B/A Drawing resulting from the conversion





--------------------------------------------------------------------------------

61


or continuation of a B/A Drawing or Revolving Borrowing pursuant to Section
2.08, the net amount that would otherwise be payable to such Borrower by each
Lender pursuant to this paragraph will be applied as provided in Section
2.08(f).
(g) Each Tranche One Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/As accepted and purchased by it
(it being understood that no such sale, rediscount or disposition shall
constitute an assignment or participation of any Commitment hereunder).
(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.
(i) Subject to applicable law, each Canadian Borrowing Subsidiary waives
presentment for payment and any other defense to payment of any amounts due to a
Tranche One Lender in respect of a B/A accepted and purchased by it pursuant to
this Agreement that might exist solely by reason of such B/A being held, at the
maturity thereof, by such Lender in its own right, and each Canadian Borrowing
Subsidiary agrees not to claim any days of grace if such Lender as holder sues
such Canadian Borrowing Subsidiary on the B/A for payment of the amounts payable
by such Canadian Borrowing Subsidiary thereunder. On the last day of the
Contract Period of a B/A, or such earlier date as may be required pursuant to
the provisions of this Agreement, the applicable Canadian Borrowing Subsidiary
shall pay the Lender that has accepted and purchased such B/A the full face
amount of such B/A, and after such payment such Canadian Borrowing Subsidiary
shall have no further liability in respect of such B/A and such Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.
(j) At the option of each Canadian Borrowing Subsidiary and any Lender, B/As
under this Agreement to be accepted by that Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for Securities Limited
pursuant to the Depository Bills and Notes Act (Canada). All depository bills so
issued shall be governed by the provisions of this Section.
(k) If a Tranche One Lender is not a chartered bank under the Bank Act (Canada)
or if a Tranche One Lender notifies the Administrative Agent in writing that it
is otherwise unable to accept B/As, such Lender will, instead of accepting and
purchasing any B/As, make a Loan (a “B/A Equivalent Loan”) to the applicable
Canadian Borrowing Subsidiary in the amount and for the same term as each draft
which such Lender would otherwise have been required to accept and purchase
hereunder. Each such Lender will provide to the Administrative Agent the
Discount Proceeds of such B/A Equivalent Loan for the account of the applicable
Canadian Borrowing Subsidiary in the same manner as such Lender would have
provided the Discount Proceeds in respect of the draft which such Lender would
otherwise have been required to accept and purchase hereunder. Each such B/A
Equivalent Loan will bear interest at the same rate that would result if such
Lender had accepted (and been paid an acceptance fee) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Lenders and the





--------------------------------------------------------------------------------

62


applicable Canadian Borrowing Subsidiary as the B/A that such B/A Equivalent
Loan replaces). All such interest shall be paid in advance on the date such B/A
Equivalent Loan is made, and will be deducted from the principal amount of such
B/A Equivalent Loan in the same manner in which the Discount Proceeds of a B/A
would be deducted from the face amount of the B/A. Subject to the repayment
requirements of this Agreement, on the last day of the relevant Contract Period
for such B/A Equivalent Loan, the applicable Canadian Borrowing Subsidiary shall
be entitled to convert each such B/A Equivalent Loan into another type of Loan,
or to roll over each such B/A Equivalent Loan into another B/A Equivalent Loan,
all in accordance with the applicable provisions of this Agreement.
(l) For greater certainty, all provisions of this Agreement that are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.
SECTION 2.07. Funding of Borrowings and B/A Drawings. (a) Each Lender shall make
each Loan to be made by it hereunder and disburse the Discount Proceeds (net of
applicable acceptance fees) of each B/A to be accepted and purchased by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in the applicable currency by 2:00 p.m., Local Time (or, in the case of an
ABR Borrowing for which notice is provided on the proposed date of borrowing,
not later than the later of 2:00 p.m., Local Time, and two hours after receipt
of such notice), to the account of the Administrative Agent most recently
designated by the Administrative Agent for such purpose by notice to the
Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loan proceeds or Discount
Proceeds available to the applicable Borrower by promptly crediting the amounts
so received, in like funds, to the Applicable Funding Account of such Borrower;
provided that ABR Revolving Loans or Canadian Prime Rate Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, (A) if
denominated in US Dollars, the greater of (x) the Federal Funds Effective Rate
and (y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) if denominated in any other
currency, the greater of (x) the





--------------------------------------------------------------------------------

63


rate reasonably determined by the Administrative Agent to be the cost to it of
funding such amount and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the interest rate applicable to the subject Loan or the
applicable Discount Rate and pro-rated acceptance fee, as the case may be. If
such Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Any payment by any Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the permitted Type specified in the applicable Borrowing Request and, in
the case of a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Each B/A Drawing shall have a Contract
Period as specified in the applicable request therefor or as otherwise provided
in Section 2.06. Thereafter, the applicable Borrower may elect to convert such
Borrowing or B/A Drawing to a Borrowing of a different Type or, in the case of a
Borrowing in Canadian Dollars, a B/A Drawing, or to continue such Borrowing or
B/A Drawing and, in the case of a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
and on terms consistent with the other provisions of this Agreement, it being
understood that no B/A Drawing may be converted or continued other than at the
end of the Contract Period applicable thereto. A Borrower may elect different
options with respect to different portions of an affected Borrowing or B/A
Drawing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing or accepting the B/As
comprising such B/A Drawing, as the case may be, and the Loans or B/As resulting
from an election made with respect to any such portion shall be considered a
separate Borrowing or B/A Drawing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b) To make an election pursuant to this Section, a Borrower (or the Company on
its behalf) shall submit to the Administrative Agent, by fax or email (in .pdf
or .tif format), a completed Interest Election Request signed by a Financial
Officer of such Borrower (or, as applicable, of the Company), (i) in the case of
an election that would result in a Borrowing, by the time and date that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type and in the currency resulting from
such election to be made on the effective date of such election and (ii) in the
case of an election that would result in a B/A Drawing or the continuation of a
B/A Drawing, by the time and date that a request would be required under
Section 2.06 if such Borrower were requesting an acceptance and purchase of B/As
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable. Notwithstanding any other provision of this
Section, a Borrower shall not be permitted to (x) change the currency of any
Borrowing or B/A Drawing, (y) elect an Interest Period for LIBOR Loans, CDOR





--------------------------------------------------------------------------------

64


Loans or EURIBOR Loans that does not comply with Section 2.02(d) or any Contract
Period for a B/A Drawing that does not comply with Section 2.06 or (z) convert
any Borrowing or B/A Drawing to a Borrowing or B/A Drawing not available to such
Borrower under the Class of Commitments pursuant to which such Borrowing or B/A
Drawing was made.
(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)     the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) in the case of an election resulting in a Borrowing, the currency and Type
of the resulting Borrowing; and
(iv) in the case of an election resulting in a Borrowing, if the resulting
Borrowing is to be a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”, and in the case of an election resulting in a B/A Drawing,
the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period”.
If any such Interest Election Request requests a LIBOR, CDOR or EURIBOR
Borrowing or a B/A Drawing but does not specify an Interest Period or a Contract
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration or a Contract Period of 30 days’ duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing or B/A Drawing.
(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, a CDOR Borrowing, a EURIBOR Borrowing
or a B/A Drawing prior to the end of the Interest Period or Contract Period
applicable thereto, then, unless such Borrowing or B/A Drawing is repaid as
provided herein, at the end of such Interest Period or Contract Period, (i) in
the case of a LIBOR Borrowing made to the Company, a US Borrowing Subsidiary or
a Canadian Borrowing Subsidiary and denominated in US Dollars, such Borrowing
shall be converted to an ABR Borrowing, (ii) in the case of a CDOR Borrowing or
a B/A Drawing denominated in Canadian Dollars, such Borrowing or B/A Drawing
shall be converted to a Canadian Prime Rate Borrowing and





--------------------------------------------------------------------------------

65


(iii) in the case of any other LIBOR Borrowing or a EURIBOR Borrowing, such
Borrowing shall become due and payable on the last day of such Interest Period.
(f) Upon the conversion of any Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to a Borrower by each Lender
pursuant to Section 2.06(f) in respect of such new B/A Drawing shall be applied
against the principal of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender under Section 2.06(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and such Borrower shall pay to such Lender an amount
equal to the difference between the principal amount of such Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.
(g) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing denominated in US Dollars to the
Company, a US Subsidiary or a Canadian Subsidiary may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
denominated in US Dollars to the Company, a US Subsidiary or a Canadian
Subsidiary shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09. Termination, Reduction, Increase and Redesignation of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b) The Company may at any time terminate, or from time to time reduce, the
Commitments (ratably as between the Tranches); provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum, in each case for
Borrowings denominated in US Dollars and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to such termination or reduction
and to any concurrent payment or prepayment of Loans, B/As or LC Disbursements,
the aggregate amount of Revolving Credit Exposures under either Tranche would
exceed the aggregate amount of Commitments of such Tranche.
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Tranche under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments of any Tranche may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked or extended by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Tranche shall be





--------------------------------------------------------------------------------

66


permanent. Each reduction of the Commitments of any Tranche shall be made
ratably among the applicable Lenders in accordance with their Commitments of
such Tranche.
(d) The Company may at any time and from time to time, by written agreement
executed by the Company and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, and delivered to the Administrative
Agent (which shall promptly deliver a copy to the applicable Lenders) cause new
Tranche One Commitments or Tranche Two Commitments to be extended by the
Increasing Lenders (or cause the existing Tranche One Commitments or Tranche Two
Commitments of the Increasing Lenders to be increased, as the case may be) in an
amount for each Increasing Lender (which shall not be less than US$5,000,000)
set forth in such agreement; provided that (i) the new Commitments and increases
in existing Commitments pursuant to this paragraph shall not be greater than
US$350,000,000 in the aggregate since the Restatement Effective Date and shall
not be less than US$5,000,000 (or any portion of such US$350,000,000 aggregate
amount remaining unused) for any such increase, (ii) each Increasing Lender
shall be subject to the approval of the Administrative Agent (if such Increasing
Lender is not already a Lender hereunder), each Issuing Bank and each Swingline
Lender that has agreed to make Swingline Loans of the applicable Tranche (in
each case, which approval shall not be unreasonably withheld or delayed) and
(iii) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form satisfactory to the Administrative
Agent and the Company (an “Accession Agreement”). New Commitments and increases
in Commitments shall become effective on the date specified in the applicable
agreement delivered pursuant to this paragraph. Upon the effectiveness of any
Accession Agreement to which any Increasing Lender is a party, such Increasing
Lender shall thereafter be deemed to be a party to this Agreement and shall be
entitled to all rights, benefits and privileges accorded a Lender hereunder and
subject to all obligations of a Lender hereunder. Notwithstanding the foregoing,
no increase in the Commitments (or in the Commitment of any Lender) pursuant to
this paragraph shall become effective unless (x) the Administrative Agent shall
have received documents consistent with those delivered under Sections 4.01(b)
and 4.01(c), giving effect to such increase and (y) on the effective date of
such increase, the conditions set forth in Sections 4.01(a) and 4.01(b) shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such increase) and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Company. Any decision by a Lender to become an Increasing Lender under
this paragraph shall be in its sole and absolute discretion, and a Lender that
does not execute the notice referred to in the first sentence of this paragraph
shall not be an Increasing Lender.
(e) On the effective date (the “Increase Effective Date”) of any increase in the
Commitments of any Tranche pursuant to paragraph (d) above (a “Commitment
Increase”), (i) the aggregate principal amount of the Revolving Borrowings of
such Tranche outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Increasing Lender that shall





--------------------------------------------------------------------------------

67


have had a Commitment under such Tranche prior to the Commitment Increase shall
pay to the Administrative Agent in same day funds (in the applicable
currencies), an amount equal to the difference between (A) the product of
(1) such Lender’s applicable Tranche Percentage (calculated after giving effect
to the Commitment Increase) multiplied by (2) the amount of each Subsequent
Borrowing (as hereinafter defined) and (B) the product of (1) such Lender’s
applicable Tranche Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of each Initial Borrowing,
(iii) each Increasing Lender that shall not have had a Commitment under such
Tranche prior to the Commitment Increase shall pay to the Administrative Agent
in same day funds (in the applicable currencies) an amount equal to the product
of (1) such Increasing Lender’s applicable Tranche Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Subsequent Borrowing, (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Lender (in the applicable currencies) the portion of such funds that is
equal to the difference between (A) the product of (1) such Lender’s applicable
Tranche Percentage (calculated without giving effect to the Commitment Increase)
multiplied by (2) the amount of each Initial Borrowing and (B) the product of
(1) such Lender’s applicable Tranche Percentage (calculated after giving effect
to the Commitment Increase) multiplied by (2) the amount of each Subsequent
Borrowing, (v) after the effectiveness of the Commitment Increase, the
applicable Borrower shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts (in the currencies of the Initial Borrowings) equal to
the amounts of the Initial Borrowings and of the Types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03, (vi) each Lender shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (calculated after
giving effect to the Commitment Increase) and (vii) the Borrower shall pay each
Lender any and all accrued but unpaid interest on its Loans comprising the
Initial Borrowings. The deemed payments made pursuant to clause (i) above shall
be subject to compensation by the applicable Borrower pursuant to the provisions
of Section 2.16 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto. On the Increase Effective Date of any
increase in the Tranche One Commitments pursuant to paragraph (d) above, the
applicable Borrowers and Lenders shall take such actions (including making and
receiving payments), if any, as the Administrative Agent shall specify in order
that the extensions of credit represented by any outstanding B/As may be held by
the Tranche One Lenders ratably in proportion to their Tranche One Commitments;
provided that if the Administrative Agent does not specify any such actions,
such outstanding B/As will continue outstanding for the duration of the
applicable Contract Periods and the applicable Borrowers’ reimbursement
obligations under Section 2.06(i) will continue to be owed to the Lenders that
accepted and purchased such B/As.
(f) Any Tranche Two Lender may at any time and from time to time, upon five
Business Days’ written notice to the Administrative Agent (which shall promptly
deliver a copy of such notice to each other Lender) and the Company, and with
the consent of the Company, cause the entire amount of such Lender’s Tranche Two
Commitment to be redesignated as a Tranche One Commitment; provided that (i) at
the time of any such





--------------------------------------------------------------------------------

68


redesignation, to the extent there are any outstanding Loans, the parties hereto
shall implement arrangements satisfactory to the Company and the Administrative
Agent to ensure that the Lenders of each Tranche will, after giving effect to
such redesignation (or by such later time as the Administrative Agent may
agree), hold the Loans comprising each Borrowing under such Tranche ratably in
accordance with their respective Commitments and (ii) such redesignation will
not result in the Aggregate Tranche One Revolving Credit Exposure exceeding the
aggregate Tranche One Commitments or the Aggregate Tranche Two Revolving Credit
Exposure exceeding the aggregate Tranche Two Commitments.
SECTION 2.10. Repayment of Loans and B/As; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each applicable Lender the then unpaid principal amount of each
Revolving Loan of such Borrower on the Maturity Date and the face amount of each
B/A, if any, accepted by such Lender as provided in Section 2.06 and (ii) to
each Swingline Lender the then unpaid principal amount of each Swingline Loan
made by such Swingline Lender on the earlier of the Maturity Date and the fifth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing denominated in Sterling or Euro is made to a Borrower that
shall have borrowed Swingline Loans, such Borrower shall repay all its
outstanding Swingline Loans denominated in such currency. Each Borrower will pay
the principal amount of each Loan or B/A made to or drawn by such Borrower and
the accrued interest on such Loan in the currency of such Loan or B/A.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted and purchased by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made and B/A accepted and purchased hereunder, the
Class and Type of each such Loan and, in the case of any LIBOR, CDOR or EURIBOR
Loan, the Interest Period applicable thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders or any of them and
each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the Obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and in a form reasonably acceptable to the Administrative Agent.
Thereafter, the Revolving





--------------------------------------------------------------------------------

69


Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the payee named therein.
SECTION 2.11. Prepayment of Loans and B/As. (a) Any Borrower shall have the
right at any time and from time to time to prepay any Borrowing or B/A Drawing
of such Borrower, in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section.
(b) If the aggregate Revolving Credit Exposures under any Tranche shall exceed
the aggregate Commitments under such Tranche, then (i) on the last day of any
Interest Period for any LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing,
and the last day of any Contract Period for any B/A Drawing under such Tranche
and (ii) on each other date on which any ABR Revolving Borrowing, Canadian Prime
Rate Borrowing or Swingline Loan shall be outstanding under such Tranche, the
applicable Borrowers shall prepay Loans under such Tranche in an aggregate
amount equal to the lesser of (A) the amount necessary to eliminate such excess
(after giving effect to any other prepayment of Loans or payment of B/As on such
day) and (B) the amount of the applicable Revolving Borrowings, B/A Drawings or
Swingline Loans referred to in clause (i) or (ii), as applicable. If the
aggregate amount of the Revolving Credit Exposures under any Tranche on the last
day of any month (or on any other date specified by Lenders representing more
than 50% of the Commitments under such Tranche) shall exceed 105% of the
aggregate Commitments under such Tranche, then the applicable Borrowers shall,
not later than the next Business Day, prepay one or more Borrowings under such
Tranche in an aggregate principal amount sufficient to eliminate such excess.
(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) of any
prepayment of a Borrowing hereunder by email (in .pdf format) or fax of a notice
signed by a Financial Officer on behalf of the applicable Borrower (i) in the
case of a LIBOR Borrowing denominated in US Dollars, not later than 1:00 p.m.,
Local Time, three Business Days before the date of such prepayment (or, in the
case of a prepayment under paragraph (b) above, as soon thereafter as
practicable), (ii) in the case of a CDOR Borrowing denominated in Canadian
Dollars, a LIBOR Borrowing denominated in Sterling or an Alternative Currency, a
EURIBOR Borrowing or a B/A Drawing, not later than 1:00 p.m., Local Time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable), (iii)
in the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, on the
date of such prepayment and (iv) in the case of a Canadian Prime Rate Borrowing,
not later than 1:00 p.m., Local Time, on the date of such prepayment. Each such
notice shall be irrevocable and shall





--------------------------------------------------------------------------------

70


specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.09(c), then such notice of prepayment
may be revoked or extended if such notice of termination is revoked or extended
in accordance with Section 2.09(c). Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing or B/A Drawing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type and in the same currency as provided in Section 2.02 or a
drawing of B/As as provided in Section 2.06. Each prepayment of a Borrowing or a
B/A Drawing shall be applied ratably to the Loans or B/As included in the
prepaid Borrowing or B/A Drawing.
SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Lender, a facility fee, which shall
accrue at the Applicable Rate on the daily amount of each Commitment of such
Lender, whether used or unused, during the period from and including the
Restatement Effective Date to but excluding the date on which such Commitment
terminates; provided that, if any Lender continues to have any Revolving Credit
Exposure under any Tranche after its Commitment under such Tranche terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure under such Tranche from and including the
date on which such Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure under such Tranche. Accrued
facility fees shall be payable in arrears on the first day of January, April,
July and October of each year, commencing on the first such date to occur after
the Restatement Effective Date and, with respect to the Commitments of any
Tranche, on the date on which the Commitments of such Tranche shall terminate;
provided that any facility fees accruing on the Revolving Credit Exposure under
any Tranche after the date on which the Commitments under such Tranche terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b) The Company agrees to pay (i) to the Administrative Agent, in US Dollars for
the account of each Tranche One Lender or each Tranche Two Lender, as
applicable, a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to LIBOR Revolving Loans, on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank a fronting fee, which shall accrue at a rate per annum
separately agreed upon between the Company and the applicable Issuing Bank on
the portion of the daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any such





--------------------------------------------------------------------------------

71


LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued or becoming
payable in respect of Letters of Credit through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c) Each Canadian Borrowing Subsidiary agrees to pay to the Administrative
Agent, for the account of each Tranche One Lender, on each date on which B/As
drawn by such Canadian Borrowing Subsidiary are accepted and purchased
hereunder, in Canadian Dollars, an acceptance fee computed by multiplying the
aggregate face amount of the B/As accepted by such Lender on such date by the
product of (i) the Applicable Rate (being the applicable “B/A Stamping Fee” set
forth in the definition of such term) on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/As and the denominator of which is 365.
(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or to the Issuing Banks (in the
case of fees payable to them) for distribution (i) in the case of facility fees,
to the Lenders and (ii) in the case of the participation fees, to the Tranche
One Lenders or Tranche Two Lenders, as applicable, and (iii) in the case of
acceptance fees, to the Tranche One Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Revolving Loans comprising each LIBOR Revolving Borrowing shall bear
interest at (i) in the case of a Borrowing denominated in US Dollars, the
Adjusted LIBO Rate and (ii) in the case of a Borrowing denominated in a currency
other than US Dollars, the LIBO Rate, in each case for the Interest Period in
effect for such Borrowing, plus the Applicable Rate.
(c) The Revolving Loans comprising each CDOR Revolving Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.





--------------------------------------------------------------------------------

72


(d) The Revolving Loans comprising each EURIBOR Revolving Borrowing shall bear
interest at the EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(e) The Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate.
(f) The Swingline Loans denominated in Sterling shall bear interest at the
Sterling Overnight Rate plus the Applicable Rate.
(g) The Swingline Loans denominated in Euro shall bear interest at the Euro
Overnight Rate plus the Applicable Rate.
(h) Notwithstanding the foregoing, if any principal of or interest on any Loan,
B/A or LC Disbursement, any fee or any other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, B/A or LC Disbursement, 2% plus the interest rate or discount rate
otherwise applicable to such Loan, B/A or LC Disbursement as provided in the
preceding paragraphs of this Section or in Section 2.05 or 2.06 or (ii) in the
case of any other amount, 2% plus the rate applicable to ABR Loans made to the
Company as provided in paragraph (a) of this Section.
(i) Accrued interest on each Loan under any Tranche shall be payable in arrears
on each Interest Payment Date for such Loan and upon the termination of the
Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (h) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan, a Canadian Prime Rate Revolving Loan or a Swingline Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any LIBOR Revolving Loan, CDOR
Revolving Loan or EURIBOR Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.
(j) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling, (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate and (iii) interest on CDOR Borrowings,
Canadian Prime Rate Borrowings and acceptance fees shall each be computed on the
basis of a year of 365 days (or, in the case of ABR Borrowings, 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Adjusted LIBO Rate, CDOR Rate, EURIBO Rate, Alternate Base Rate or Canadian
Prime Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.





--------------------------------------------------------------------------------

73


SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing, a CDOR Borrowing or a EURIBOR
Borrowing in any currency:
(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate or
the EURIBO Rate, as the case may be, for such currency or in respect of a Loan
in such currency for such Interest Period; or
(ii) the Administrative Agent is advised by a majority in interest of the
Lenders that would make Loans as part of such Borrowing that the Adjusted LIBO
Rate, the LIBO Rate, the CDOR Rate or the EURIBO Rate, as the case may be, for
such currency or in respect of a Loan in such currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof (which may be by
telephone) to the applicable Borrower and the applicable Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (A) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or the continuation of
any Revolving Borrowing as, an affected LIBOR Borrowing, CDOR Borrowing or
EURIBOR Borrowing, as the case may be, shall be ineffective, (B) any affected
LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing that is requested to be
continued shall (1) if denominated in US Dollars, be continued as an ABR
Borrowing, or (2) otherwise, be repaid on the last day of the then current
Interest Period applicable thereto and (C) any Borrowing Request for an affected
LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing shall (1) if denominated in
US Dollars, be deemed a request for an ABR Borrowing, or (2) otherwise, be
ineffective.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the
applicable Screen Rate is not available or published on a current basis) and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in paragraph (a)(i) of this Section have not arisen but (A) the supervisor
for the administrator of the applicable Screen Rate has made a public statement
that the administrator of the applicable Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the applicable
Screen Rate), (B) the supervisor for the administrator or the administrator of
the applicable Screen Rate has made a public statement identifying a specific
date after which the applicable Screen Rate will permanently or indefinitely
cease to be published or (C) the supervisor for the administrator of the
applicable Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the applicable Screen Rate may no longer be used for determining
interest rates for loans





--------------------------------------------------------------------------------

74


denominated in the applicable currency, then the Administrative Agent and the
Company shall endeavor in good faith to establish an alternate rate of interest
to the applicable Screen Rate for such currency that gives due consideration to
the then prevailing market convention in the United States for determining a
rate of interest for syndicated loans denominated in the applicable currency at
such time, and the Administrative Agent and the Company shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate); provided
that if such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 11.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within 10 Business
Days of the date a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this paragraph (b) (but, in the case of the circumstances
described in clause (ii)(A) or (ii)(B) of the first sentence of this paragraph
(b), only to the extent the applicable Screen Rate for such Interest Period is
not available or published at such time on a current basis), clauses (A), (B)
and (C) of paragraph (a) of this Section shall be applicable.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
(ii) impose on any Lender, any Issuing Bank or the London, European or Canadian
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans, CDOR Loans or EURIBOR Loans made by or any acceptance and
purchase of B/As by such Lender or the funding of such Loans or any Letter of
Credit or participations therein; or
(iii) subject any Credit Party to any Taxes on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than Other Connection
Taxes imposed on gross or net income, profits or revenue (including value-added
or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing, converting to or
maintaining any Loan or accepting and purchasing any B/As (or of maintaining its
obligation to make any such Loan or to accept and purchase any such B/As) or to
increase the cost to such Lender, Issuing Bank or such other Credit Party of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or such
other Credit Party hereunder (whether of principal, interest or otherwise), then
the Company





--------------------------------------------------------------------------------

75


will pay to such Lender, Issuing Bank or such other Credit Party, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Credit Party, as the case may be, for such additional
costs incurred or reduction suffered.
(b) If any Lender or Issuing Bank determines in good faith that any Change in
Law affecting such Lender or Issuing Bank or any lending office of such Lender
or such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made or B/As accepted and purchased by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, and the manner in which such amount or amounts have
been calculated, as specified in paragraph (a) or (b) of this Section, shall be
delivered to the Company and shall be conclusive and binding upon all parties
hereto absent manifest error. The Company shall pay such Lender or Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180‑day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e) The foregoing provisions of this Section shall not apply to Taxes imposed on
or with respect to payments made by the Borrowers hereunder or Other Taxes,
which Taxes shall be governed in each case solely by Section 2.17.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, any CDOR Loan or any EURIBOR Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of





--------------------------------------------------------------------------------

76


Default), (b) the conversion of any LIBOR Loan, any CDOR Loan or any EURIBOR
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any LIBOR Loan, any CDOR
Loan or any EURIBOR Loan or to make any B/A Drawing on the date specified in any
notice delivered pursuant hereto (regardless of whether any such notice may be
revoked or extended in accordance herewith and is so revoked or extended) or
(d) the assignment of any LIBOR Loan, any CDOR Loan or any EURIBOR Loan or the
right to receive payment in respect of a B/A other than on the last day of the
Interest Period or Contract Period applicable thereto as a result of a request
by the applicable Borrower pursuant to Section 2.19 or the CAM Exchange, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense (but not for any lost profit) attributable to such event.
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) (A) with respect to a
LIBOR Loan, a CDOR Loan or a EURIBOR Loan, the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate, the CDOR Rate or the EURIBO Rate, as the case may be,
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan) or (B) with respect to a B/A, (x)
in the case of an event described in clause (c) above, the face amount of such
B/A minus the Discount Proceeds of such B/A and (y) in the case of an event
described in clause (d) above, the face amount of such B/A minus amounts
received as a result of such assignment over (ii) the amount of interest that
would accrue on such principal amount or the Discount Proceeds applicable to
such B/A for such period at the interest rate which such Lender would bid were
it to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the London,
European or Canadian interbank market. A certificate of any Lender setting forth
in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof. Any payments by the applicable Borrowers in respect of B/As under this
Section shall be made without duplication of any payment made by any Canadian
Borrowing Subsidiary under Section 2.06(i).
SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of a Loan Party hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any withholding agent shall be required by applicable law (as determined in the
good faith discretion of the applicable withholding agent) to deduct or withhold
any Tax from any such payment, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section) the applicable Credit Party receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) such withholding agent shall make such deductions or withholdings and
(iii) such





--------------------------------------------------------------------------------

77


withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.
(b) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, any Other Taxes.
(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Each Loan Party shall jointly and severally indemnify each Credit Party,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on or with respect to any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A certificate setting forth the amount of
such payment or liability delivered to the Company by the Administrative Agent
(for its own account, or on behalf of a Lender) or a Lender shall be conclusive
absent manifest error. A copy of such certificate shall also be delivered to the
Administrative Agent.
(e) Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so) attributable to such Lender and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.04(f) relating to the maintenance of a Participant Register, in each case
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(f) (i) Any Lender that, under the law of the jurisdiction in which a Borrower
to which such Lender may be required to make Loans hereunder is resident or
located (or





--------------------------------------------------------------------------------

78


any treaty to which such jurisdiction is a party), is entitled to an exemption
from or a reduction of withholding Tax with respect to payments made under any
Loan Document shall (in the case of a Loan to a Borrower who is not a UK
Borrowing Subsidiary) deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate of withholding; provided that such Lender shall
have first received written notice from the Company advising it of the
availability of such exemption or reduction and containing all applicable
documentation. In the case of a Loan to a Borrower who is a UK Borrowing
Subsidiary, the parties shall comply with the provisions of Section 2.17(h). In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in this Section 2.17(f),
the completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(g)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of the Company or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). Any Lender shall promptly notify the Company
at any time it determines that it is no longer in a position to provide any such
previously delivered documentation to the Company. If any form or certification
previously delivered pursuant to this Section 2.17(f) expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, in the event that a
Borrower to which a Lender may be required to make Loans hereunder is a US
Person:
(A)    if such Lender is a US Person, such Lender shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from US Federal
backup withholding Tax;
(B)    if such Lender is not a US Person, such Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to





--------------------------------------------------------------------------------

79


time thereafter upon the reasonable request of the Company or the Administrative
Agent) whichever of the following is applicable:
(1)     in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, as applicable, establishing an exemption from, or a reduction of, US
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)     executed originals of IRS Form W-8ECI;
(3)     in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS
Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable; or
(4)     to the extent a Lender is not the beneficial owner, executed originals
of IRS Form W‑8IMY, accompanied by IRS Form W-8ECI, IRS Form W‑8BEN or IRS Form
W‑8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit E-4 on behalf
of each such direct and indirect partner; and
(C)    if such Lender is not a US Person, to the extent it is legally entitled
to do so, it shall deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US Federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed





--------------------------------------------------------------------------------

80


by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made.
(g) If a payment made to any Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company or the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(g), “FATCA” shall include any
amendments made to FATCA after the Restatement Effective Date.
(h) (i) Each Lender which is a UK Qualifying Lender shall include an indication
to that effect in such Lender’s Administrative Questionnaire, such indication to
include details of which limb of the definition of UK Qualifying Lender is
applicable to it (or otherwise provide such indication to the Administrative
Agent and the Company, for the benefit of each Borrower that is a UK
Subsidiary).
(ii) Subject to paragraphs (iii) and (iv) below, each UK Borrowing Subsidiary
and any Lender which is not a UK Qualifying Lender and is entitled to an
exemption from or a reduction of withholding Tax on interest under any
applicable double taxation treaty to which the United Kingdom is a party shall,
cooperate in completing any procedural formalities necessary for such Lender to
receive payments under any Loan Document without withholding or deduction on
account of Taxes imposed under the laws of the United Kingdom.
(iii) Each Lender that is entitled to an exemption from or a reduction of
withholding Tax on interest under any applicable double taxation treaty to which
the United Kingdom is a party, and that holds a passport number under the HMRC
DT Passport Scheme and wishes that scheme to apply to this Agreement and the
other Loan Documents, shall include an indication to that effect by including
the scheme reference number and its jurisdiction of tax residence in such
Lender’s Administrative Questionnaire (or otherwise provide the scheme reference
number to the Administrative Agent and the Company, for the benefit of each UK
Borrowing Subsidiary).
(iv) Without limiting paragraph (h)(ii) above, where a Lender includes the
indication described in paragraph (h)(iii) above, each UK Borrowing Subsidiary
shall make a Borrower DTTP Filing with respect to each such Lender within
30 days of the date such UK Borrowing Subsidiary becomes a Borrowing Subsidiary
(or, in





--------------------------------------------------------------------------------

81


the case of any Lender becoming a Lender hereunder after the date such UK
Borrowing Subsidiary becomes a Borrowing Subsidiary, within 30 days of the date
such Lender becomes a Lender hereunder), and in each case shall promptly provide
such Lender with a copy of that filing; provided that if:
(A)    each UK Borrowing Subsidiary making a payment to such Lender has not made
a Borrower DTTP Filing in respect of such Lender; or
(B)    each UK Borrowing Subsidiary making a payment to such Lender has made a
Borrower DTTP Filing in respect of such Lender but:
(1)     such Borrower DTTP Filing has been rejected by HMRC; or
(2)     HMRC has not given such UK Borrowing Subsidiary authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;
and, in each case, such UK Borrowing Subsidiary has notified such Lender in
writing of the circumstances referred to in clause (1) or (2) above, then such
Lender and such UK Borrowing Subsidiary shall cooperate in completing any
additional procedural formalities necessary for such UK Borrowing Subsidiary to
obtain authorization to make that payment without withholding or deduction for
Taxes imposed under the laws of the United Kingdom.
(v) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (h)(iii) above, no UK Borrowing
Subsidiary shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport Scheme in respect of such Lender’s Commitment (or LC
Commitment, where such Lender is an Issuing Bank) or its participation in any
Loan unless such Lender otherwise agrees.
(vi) Each UK Borrowing Subsidiary shall, promptly on making a Borrower DTTP
Filing, deliver a copy of such Borrower DTTP Filing to the Administrative Agent
for delivery to the relevant Lender.
(vii) Each Lender shall notify the UK Borrowing Subsidiaries and Administrative
Agent if it determines in its sole discretion that it ceases to be entitled to
claim the benefits of an income tax treaty to which the United Kingdom is a
party with respect to payments made by any UK Borrowing Subsidiary hereunder.
(i) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay over such
refund to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under





--------------------------------------------------------------------------------

82


this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(i), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Borrower pursuant to this Section 2.17(i) to
the extent such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or other Person.
(j) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or an Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(k) If any Governmental Authority shall determine that the Administrative Agent
did not properly withhold Taxes from amounts paid to or for the account of any
Lender (whether because such recipient failed to deliver or to complete properly
any form or to notify the Administrative Agent of a change in circumstances that
affected its exemption from withholding or for any other reason), such Lender
shall indemnify the Administrative Agent for all amounts paid, directly or
indirectly, by the Administrative Agent as a result of such determination,
including any penalties or interest assessed by such Governmental Authority, and
including Taxes imposed on amounts payable to the Administrative Agent under
this subsection, together with all reasonable costs and expenses related
thereto.
(l) For purposes of this Section, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA. For purposes of determining
withholding Taxes imposed under FATCA, the Loan Parties and the Administrative
Agent shall treat (and the Lenders and the Issuing Banks hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements or otherwise) prior to the time expressly
required hereunder or under





--------------------------------------------------------------------------------

83


such other Loan Document for such payment or, if no such time is expressly
required, prior to 1:00 p.m., Local Time, on the date when due, in immediately
available funds, without defense, set-off, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Company, except that payments to
be made directly to an Issuing Bank or a Swingline Lender as expressly provided
herein shall be made directly to such parties and payments pursuant to
Sections 2.15, 2.16, 2.17, 2.20 and 11.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan, B/A or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan, B/A or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.
(b) If at any time insufficient funds are received by the Administrative Agent
from any Borrower (or from the Company as guarantor of the Obligations of such
Borrower pursuant to Article X) and available to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal of the
Loans and B/As and unreimbursed LC Disbursements then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such principal then due to such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of its Loans, B/As, participations in LC
Disbursements or Swingline Loans or accrued interest on any of the foregoing
(collectively, “Claims”) resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Claims than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Claims of the other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amounts of
their respective Claims; provided that (i) if any such participations are
purchased and all or any portion of





--------------------------------------------------------------------------------

84


the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as it may be amended from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Claims to any Eligible Assignee or participant, other than to the Company or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Company and each Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Company or such Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders or Issuing Bank hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or Issuing Bank, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each applicable Lender or Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of (A)
if denominated in US Dollars, the greater of (x) the Federal Funds Effective
Rate and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) if denominated in any
other currency, the greater of (x) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.07(b), 2.18(d) or 11.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by it for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15 or 2.20, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its affected Loans or other extensions of credit hereunder or to assign
its affected rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such





--------------------------------------------------------------------------------

85


designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15, 2.17 or 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b) If (i) any Lender requests compensation under Section 2.15 or 2.20, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender is a Defaulting Lender or (iv) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination that under Section
11.02 requires the consent of all the Lenders (or all the affected Lenders or
all the Lenders of the affected Class) and with respect to which the Required
Lenders (or, in circumstances where Section 11.02 does not require the consent
of the Required Lenders, a majority in interest of the Lenders of the affected
Class) shall have granted their consent, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15,
2.17 and 2.20) and obligations under the Loan Documents (or, in the case of any
such assignment and delegation resulting from a failure to provide a consent,
all its interests, rights (other than such existing rights) and obligations
under this Agreement and the other Loan Documents as a Lender of a particular
Class) to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent (and, if a Commitment or LC Exposure or Swingline Exposure
is being assigned, each Issuing Bank or the applicable Swingline Lender, as the
case may be), which consent, in each case, shall not be unreasonably withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and B/As and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (to the extent of such outstanding principal, funded
participations and accrued interest and fees) or the applicable Borrower (in the
case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or 2.20 or payments required to
be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments, (D) such assignment does not
conflict with applicable law and (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and





--------------------------------------------------------------------------------

86


Assumption executed by the Company, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.
SECTION 2.20. Foreign Subsidiary Costs. (a) If the cost to any Lender or Issuing
Bank of making, continuing, converting to or maintaining any Loan to, or
accepting and purchasing any B/A (or of maintaining its obligation to make any
such Loan or to accept and purchase any such B/A) of, or participating in,
issuing or maintaining any Letter of Credit or Swingline Loan issued for the
account of or made to, any Borrower is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced) by an amount deemed in good faith by such Lender or Issuing Bank to be
material, by reason of the fact that such Borrower is incorporated in, or
conducts business in, a jurisdiction outside the United States of America, the
United Kingdom, the Republic of Ireland or Canada, such Borrower shall indemnify
such Lender or Issuing Bank for such increased cost or reduction within 15 days
after demand by such Lender or Issuing Bank (with a copy to the Administrative
Agent). A certificate of such Lender or Issuing Bank claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.
(b) Each Lender and Issuing Bank will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender or Issuing Bank to additional interest or payments pursuant to
paragraph (a) above, but in any event within 45 days after such Lender or
Issuing Bank obtains actual knowledge thereof; provided that (i) if any Lender
or Issuing Bank fails to give such notice within 45 days after it obtains actual
knowledge of such an event, such Lender or Issuing Bank shall, with respect to
compensation payable pursuant to this Section in respect of any costs or
reductions resulting from such event, only be entitled to payment under this
Section for costs or reductions incurred from and after the date 45 days prior
to the date that such Lender or Issuing Bank does give such notice and (ii) each
Lender will designate a different applicable lending office, if, in the judgment
of such Lender, such designation will avoid the need for, or reduce the amount
of, such compensation and will not be otherwise disadvantageous to such Lender.
(c) Notwithstanding the foregoing, no Lender shall be entitled to compensation
under this Section to the extent the applicable Borrower is a Borrower at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor was entitled immediately prior to the assignment to such
Lender to receive compensation with respect to such increased costs or
reductions pursuant to this Section.
(d) The foregoing provisions of this Section shall not apply to Taxes imposed on
or with respect to payments made by the Borrowers hereunder or Other Taxes,
which Taxes shall be governed in each case solely by Section 2.17.
SECTION 2.21. Designation of Borrowing Subsidiaries. The Company may at any time
and from time to time designate any US Subsidiary, UK Subsidiary, Irish
Subsidiary or Canadian Subsidiary or, with the prior written consent of each
Lender and





--------------------------------------------------------------------------------

87


Issuing Bank, any other Subsidiary, as a Borrower, in each case by delivery to
the Administrative Agent of a Borrower Joinder Agreement executed by such
Subsidiary and by the Company, and upon such delivery and the satisfaction of
the other conditions set forth in Section 4.02, such Subsidiary shall for all
purposes of this Agreement be a Borrower and a party to this Agreement. Any
Borrowing Subsidiary shall continue to be a Borrowing Subsidiary until the
Company shall have executed and delivered to the Administrative Agent a Borrower
Termination Agreement with respect to such Subsidiary, whereupon such Subsidiary
shall cease to be a Borrowing Subsidiary hereunder. Notwithstanding the
foregoing, (a) no Borrower Joinder Agreement shall become effective as to any
Subsidiary if, within a period of time after the delivery of the applicable
Borrower Joinder Agreement to be reasonably determined by the Administrative
Agent, any Lender or Issuing Bank shall have advised the Administrative Agent in
writing that it shall be unlawful for such Subsidiary to become a Borrower
hereunder or, in the case of any Lender or Issuing Bank participating in a
Tranche under which such Subsidiary may borrow or obtain other extensions of
credit, it shall be unlawful for such Lender or Issuing Bank to make Loans or
otherwise extend credit to such Subsidiary as provided herein and (b) no
Borrower Termination Agreement will become effective as to any Borrowing
Subsidiary until all Loans made to and B/As drawn by such Borrowing Subsidiary
shall have been repaid, all Letters of Credit issued for the account of such
Borrowing Subsidiary have been drawn in full or have expired and all amounts
payable by such Borrowing Subsidiary in respect of LC Disbursements, interest
and/or fees (and, to the extent notified by the Administrative Agent, any Lender
or any Issuing Bank, any other amounts payable hereunder by such Borrowing
Subsidiary) shall have been paid in full; provided that such Borrower
Termination Agreement shall be effective to terminate the right of such
Borrowing Subsidiary to request or receive further extensions of credit under
this Agreement. As soon as practicable upon receipt of a Borrower Joinder
Agreement, the Administrative Agent shall send a copy thereof to each Lender and
Issuing Bank.
SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) the facility fees shall continue to accrue on the amount of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a) only to the extent of the
Revolving Credit Exposure of such Defaulting Lender (excluding any portion
thereof constituting Swingline Exposure or LC Exposure of such Defaulting Lender
that is subject to reallocation under clause (c)(i) below);
(b) the Commitments and Revolving Credit Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 11.02, require
the consent of such Defaulting Lender in accordance with the terms hereof;





--------------------------------------------------------------------------------

88


(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)     all or any part of the Swingline Exposures and LC Exposures of such
Defaulting Lender (other than (A) any portion of such Swingline Exposure (1)
referred to in clause (b) of the definition of the terms Tranche One Swingline
Exposure or Tranche Two Swingline Exposure or (2) with respect to which such
Defaulting Lender shall have funded its participation as contemplated by Section
2.04(c) and (B) any portion of such LC Exposure attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.05(d) and 2.05(e)) shall be
reallocated among the non-Defaulting Tranche One Lenders or non-Defaulting
Tranche Two Lenders, as applicable, in proportion to their respective Tranche
One Percentages or Tranche Two Percentages, as applicable, but only to the
extent that (A) the sum of all non-Defaulting Tranche One Lenders’ Tranche One
Revolving Credit Exposures plus such Defaulting Lender’s Tranche One Swingline
Exposure (other than any portion thereof referred to in the parenthetical clause
above) and Tranche One LC Exposure (other than any portion thereof referred to
in the parenthetical clause above) does not exceed the total of all
non-Defaulting Tranche One Lenders’ Tranche One Commitments and (B) the sum of
all non-Defaulting Tranche Two Lenders’ Tranche Two Revolving Credit Exposures
plus such Defaulting Lender’s Tranche Two Swingline Exposure (other than any
portion thereof referred to in the parenthetical clause above) and Tranche Two
LC Exposure (other than any portion thereof referred to in the parenthetical
clause above) does not exceed the total of all non-Defaulting Tranche Two
Lenders’ Tranche Two Commitments; provided that this clause (c)(i) shall not
apply if, at the time the reallocation provided for herein would otherwise have
been made, an Event of Default has occurred and is continuing;
(ii) if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, within one Business Day following
notice by the Administrative Agent (after giving effect to any partial
reallocation pursuant to clause (i) above), (x) first, prepay the portion of
such Swingline Exposure (other than any portion thereof referred to in the
parenthetical in such clause (i)) that has not been reallocated and (y) second,
cash collateralize for the benefit of the Issuing Banks the Borrowers’
obligations corresponding to the portion of such Defaulting Lender’s LC Exposure
(other than any portion thereof referred to in the parenthetical in such clause
(i)) that has not been reallocated, such cash collateralization to be in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;





--------------------------------------------------------------------------------

89


(iv) if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with the amounts of such LC
Exposure allocated to the non-Defaulting Lenders;
(v) if all or any portion of such Defaulting Lender’s Swingline Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
reduced pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Swingline Lenders or any other Lender hereunder, all
facility fees that otherwise would have been payable under Section 2.12(a) to
such Defaulting Lender with respect to such portion of its Swingline Exposure
shall be payable to the applicable Swingline Lender until and to the extent that
such Swingline Exposure is reallocated and/or reduced to zero; and
(vi) if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Lender
hereunder, all facility fees that otherwise would have been payable under
Section 2.12(a) to such Defaulting Lender with respect to such portion of its LC
Exposure, and all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure, shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such portion of
the LC Exposure of such Defaulting Lender attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan, and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless it is satisfied that
the Defaulting Lender’s Swingline Exposure and LC Exposure will be 100%
reallocated to the non-Defaulting Lenders and/or cash collateralized as provided
above, and participating interests in any newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders of the applicable Tranche in a manner consistent with Section 2.22(c)(i)
(and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a parent entity of
any Lender shall occur following the Restatement Effective Date and for so long
as such event shall continue or (ii) a Swingline Lender or an Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, such Swingline Lender shall not be required to fund any Swingline Loan
and such Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless such Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender,
reasonably satisfactory to such Swingline Lender or such Issuing Bank, as the
case may be, to eliminate any risk to it in respect of such Lender hereunder.





--------------------------------------------------------------------------------

90


In the event that the Administrative Agent, the Company, each Swingline Lender
and each Issuing Bank shall agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitments and on such date such Lender
shall purchase at par such of the Tranche One Loans and/or Tranche Two Loans of
the other Lenders, and such funded participations in Swingline Loans and LC
Disbursements, as the Administrative Agent shall determine to be necessary in
order for the Lenders to hold such Loans and funded participations in accordance
with their applicable Tranche Percentages, and such Lender shall thereupon cease
to be a Defaulting Lender (but shall not be entitled to receive any fees accrued
during the period when it was a Defaulting Lender, and all amendments, waivers
or modifications effected without its consent in accordance with the provisions
of Section 11.02 and this Section during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.22 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Company or any other Loan Party may
at any time have against, or with respect to, such Defaulting Lender.
ARTICLE III

Representations and Warranties
The Company represents and warrants, and each Borrower represents and warrants
as to itself and its subsidiaries, to the Lenders that:
SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business and is in good standing in every
jurisdiction where such qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate, partnership or other
applicable powers and have been duly authorized by all necessary corporate,
partnership and, if required, stockholder or other equityholder action. This
Agreement has been duly executed and delivered by each Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of such Borrower or Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.





--------------------------------------------------------------------------------

91


SECTION 3.03. Governmental Approvals; No Conflicts; Margin Stock. (a) The
Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, (ii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon any Loan Party or
its assets, or give rise to a right thereunder to require any payment to be made
by any Loan Party, and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party (other than Liens created hereunder).
(b) Neither the Company nor any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). No part of the proceeds of any Loan or B/A will be used, whether
directly or indirectly, for any purpose that would entail a violation of such
Regulation U. Following the application of the proceeds of each Loan or B/A, not
more than 25% of the value of the assets (either of the Company only or of the
Company and its Subsidiaries on a consolidated basis) subject to the
restrictions of Section 6.02 or 6.04 will be margin stock (within the meaning of
Regulation U).
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows (i) as of and for the
fiscal year ended September 30, 2017, audited and reported on by Ernst & Young
LLP, independent registered public accounting firm, and (ii) as of and for the
fiscal quarters and the portions of the fiscal year ended December 31, 2017 and
March 31 and June 30, 2018, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
(b) Since September 30, 2017, there has been no material adverse change in the
business, assets, operations, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole.
SECTION 3.05. Properties. (a) The Company and each of the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.





--------------------------------------------------------------------------------

92


SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
(including the United States Food and Drug Administration and the corresponding
Governmental Authorities in Canada, the United Kingdom and the Republic of
Ireland) pending against or, to the knowledge of the Company, threatened against
or affecting the Company or any of the Subsidiaries (i) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.
(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any excess of the accumulated benefits
under one or more Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) over the fair market value of the
assets of such Plan or Plans is in an amount that could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.





--------------------------------------------------------------------------------

93


SECTION 3.11. Disclosure. (a) The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
(b) As of the Restatement Effective Date, to the best knowledge of the Company,
the information included in each Beneficial Ownership Certification provided on
or prior to the Restatement Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.
SECTION 3.12. Insurance. The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. As of the
Restatement Effective Date, all premiums in respect of such insurance have been
paid to the extent due.
SECTION 3.13. Labor Matters. As of the Restatement Effective Date, there are no
strikes, lockouts or slowdowns against the Company or any Subsidiary pending or,
to the knowledge of the Company, threatened. The hours worked by and payments
made to employees of the Company and the Subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.
SECTION 3.14. Anti-Corruption Laws and Sanctions. The Company has implemented
and will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their directors,
officers, employees and agents with applicable Anti-Corruption Laws and
Sanctions. None of the Company or any Subsidiary or, to the knowledge of the
Company, any director, officer, employee or agent of the Company or any
Subsidiary, is a Sanctioned Person. No Borrowing will be





--------------------------------------------------------------------------------

94


made, Letter of Credit obtained or B/A issued (a) for the purpose of funding
payments to any officer or employee of a Governmental Authority, or any Person
controlled by a Governmental Authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in violation of applicable Anti-Corruption Laws or (b) for
the purpose of financing the activities or transactions of or with any
Sanctioned Person or in any Sanctioned Country, in each case, to the extent it
would result in a violation of any applicable law by any party hereto.
ARTICLE IV

Conditions
SECTION 4.01. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing or to accept and purchase B/As on the occasion of
any B/A Drawing, and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:
(a) With the exception of the representations and warranties set forth in
Sections 3.04(b) and 3.06(a), which must be true and correct in all material
respects only on the Restatement Effective Date or the applicable Increase
Effective Date, the representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (except
in the case of those representations and warranties already qualified by
materiality, which shall be true and complete in all respects) on and as of the
date of such Borrowing or B/A Drawing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.
(b) At the time of and immediately after giving effect to such Borrowing or B/A
Drawing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of a Loan) or B/A
Drawing and each issuance, amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Company on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
SECTION 4.02. Effectiveness of Designation of each Additional Borrowing
Subsidiary. The effectiveness of the designation of any Subsidiary as a
Borrowing Subsidiary in accordance with Section 2.21 is subject to the
satisfaction of the following conditions:
(a) The Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrower Joinder Agreement duly executed by all parties thereto.
(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization





--------------------------------------------------------------------------------

95


and legality of the Transactions insofar as they relate to such Borrower and any
other legal matters relating to such Borrower, its Borrower Joinder Agreement or
such Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(c) The Administrative Agent and the Lenders shall have received all
documentation and other information relating to such Borrower requested by them
for purposes of ensuring compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which will make available to each Lender:
(a) as soon as available, and in any event within 95 days after the end of each
fiscal year of the Company, its audited consolidated balance sheet and related
audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, in each case setting forth in
comparative form the figures for the previous fiscal year, all reported on by an
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and the consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b) as soon as available, and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, its
unaudited consolidated balance sheet and related unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter (other than in the case of the statements of cash flows) and the then
elapsed portion of the fiscal year, in each case setting forth in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;





--------------------------------------------------------------------------------

96


(c) within five Business Days after any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.09 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Company’s audited financial statements referred to in Section 3.04 or
theretofore most recently delivered under clause (a) above and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d) promptly after the same become publicly available, the Company will provide
to each Lender copies of all periodic and other reports, proxy statements and
other materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission or with any national securities exchange, or distributed by
the Company to its shareholders generally, as the case may be;
(e) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act or Beneficial
Ownership Regulation; and
(f) promptly following any request therefor, such other information regarding
the operations, business affairs, assets and financial condition of the Company
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request, it being understood that the Company may require any Lender
receiving such information to confirm in writing its confidentiality obligations
under Section 11.12.
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information, or the annual or quarterly reports containing
such information, on the Company’s website at http://www.amerisourcebergen.com
or such information, or such reports, shall be available on the Securities and
Exchange Commission’s website at http://www.sec.gov or on an Electronic System.
SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender, promptly after any Financial Officer or
other executive officer of the Company obtains knowledge thereof, written notice
of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;





--------------------------------------------------------------------------------

97


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the
control person or list of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except
(other than as to the preservation of the legal existence of any Loan Party)
where failure to do so, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, amalgamation, Division, consolidation,
liquidation or dissolution permitted under Section 6.03 or any disposition
permitted under Section 6.05.
SECTION 5.04. Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Company or the
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation or (b) the failure to make payment, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained (as reasonably determined by the Company) by companies
engaged in the same or similar businesses operating in the same or similar
locations.
SECTION 5.06. Books and Records; Inspection and Audit Rights. The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which true and correct in all material respects entries are made of
all dealings





--------------------------------------------------------------------------------

98


and transactions in relation to its business and activities. The Company will,
and will cause each of the Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
registered public accounting firm, all at such reasonable times and as often as
reasonably requested, subject to such reasonable notice requirements and other
procedures as shall from time to time be agreed upon by the Company and the
Administrative Agent.
SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans and B/As will be used only for the purposes set forth in the introductory
statements to this Agreement. No part of the proceeds of any Loan or B/A will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X. Letters
of Credit will be issued only for general corporate purposes of the Company and
its Subsidiaries.
(b) No Borrower will use or permit the use of the proceeds of any Borrowing, any
B/A or any Letter of Credit (i) for the purpose of financing a payment to any
Person in violation of applicable Anti-Corruption Laws, (ii) for the purpose of
financing any activity or transaction of or with any Sanctioned Person or in any
Sanctioned Country or (iii) in any manner that would result in the violation of
any applicable Sanctions by any party hereto.
SECTION 5.09. Senior Debt Status. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Indebtedness that by
its terms is subordinated to any other Indebtedness of the Company or such other
Loan Party, the Company shall take, or cause such other Loan Party to take, all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and,
if relevant, as “designated senior indebtedness” in respect of all such
subordinated Indebtedness and are further given all such other designations as
shall be required under the terms of any such subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such subordinated Indebtedness.





--------------------------------------------------------------------------------

99


ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:
SECTION 6.01. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to enter into any inventory securitization transaction or to create,
incur, assume or permit to exist any Indebtedness, other than:
(a) Indebtedness of a Securitization Entity under the Existing Securitization or
any other Securitization;
(b) Indebtedness of Subsidiaries under this Agreement;
(c) Indebtedness of any Domestic Subsidiary owed to the Company or any other
Domestic Subsidiary; provided that such Indebtedness shall not have been
transferred to any Person other than the Company or any Subsidiary;
(d) Indebtedness of any Foreign Subsidiary owed to the Company or to any other
Subsidiary; provided that such Indebtedness shall not have been transferred to
any Person other than the Company or any Subsidiary;
(e) Indebtedness of any Domestic Subsidiary that shall have executed and
delivered an irrevocable Guarantee of the Obligations satisfactory in form and
substance to the Administrative Agent (which, in the case of any Subsidiary that
is not an “eligible contract participant” as defined in the Commodity Exchange
Act, will be qualified as required to ensure compliance with the Commodity
Exchange Act and any regulations thereunder);
(f) Indebtedness of any Foreign Subsidiary; provided that (i) such Indebtedness
shall not be Guaranteed by the Company or any Domestic Subsidiary and (ii) at
the time of and after giving effect to the incurrence of any such Indebtedness,
the aggregate principal amount of all Indebtedness outstanding in reliance on
this clause (f) does not exceed 20% of that portion of the Consolidated Tangible
Assets as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) as is
attributable to Foreign Subsidiaries;
(g) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets acquired, constructed
or improved by such Subsidiary; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing





--------------------------------------------------------------------------------

100


or improving such fixed or capital assets; and any refinancings, refundings,
renewals, amendments or extensions thereof, provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal, amendment or extension except by an amount equal to any premium or
other amount paid, and fees and expenses incurred, in connection therewith;
(h) Indebtedness of any Person that becomes a Subsidiary (other than as a result
of a Division) (or of any Person not previously a Subsidiary that is merged,
consolidated or amalgamated with or into a Subsidiary in a transaction permitted
hereunder) after the Restatement Effective Date, or Indebtedness of any Person
that is assumed by any Subsidiary in connection with an acquisition of assets by
such Subsidiary in a Material Acquisition consummated after the Restatement
Effective Date, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged, consolidated or amalgamated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger, consolidation or
amalgamation) or such assets being acquired, and any refinancings, refundings,
renewals, amendments or extensions thereof, provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal, amendment or extension except by an amount equal to any premium or
other amount paid, and fees and expenses incurred, in connection therewith; and
(i) other Indebtedness of any Subsidiary; provided that at the time of and after
giving effect to the incurrence of any such Indebtedness, (i) the aggregate
principal amount of all Indebtedness outstanding in reliance on this clause (i)
does not exceed 5% of Consolidated Tangible Assets as of the end of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) and (ii) the aggregate principal amount
of all Indebtedness of Domestic Subsidiaries outstanding in reliance on this
clause (i) does not exceed 1% of Consolidated Tangible Assets as of the end of
such most recent fiscal quarter.
SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a) (i) Permitted Encumbrances and (ii) Liens created under the Loan Documents;
(b) any Lien on any asset of the Company or any Subsidiary existing on the
Restatement Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection therewith;





--------------------------------------------------------------------------------

101


(c) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged,
consolidated or amalgamated with or into the Company or a Subsidiary in a
transaction permitted hereunder) after the Restatement Effective Date prior to
the time such Person becomes a Subsidiary (or is so merged, consolidated or
amalgamated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger, consolidation or amalgamation), as the case may be, (ii) such Lien
shall not apply to any other assets of the Company or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary (or such
merger, consolidation or amalgamation), as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, except by an amount equal to any premium or other amount paid,
and fees and expenses incurred, in connection therewith;
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
incurred to finance the acquisition, construction or improvement of such fixed
or capital assets, including any Capital Lease Obligations or other Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof, except by an amount equal to any premium
or other amount paid, and fees and expenses incurred, in connection therewith,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other assets of the Company or any
Subsidiary;
(e) Liens on accounts receivable and the Proceeds thereof existing or deemed to
exist in connection with any Securitization permitted pursuant to Section 6.01;
(f) Liens on assets of any Foreign Subsidiary (other than any Borrower) securing
Indebtedness of any Foreign Subsidiary permitted by Section 6.01;
(g) Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;
and
(h) other Liens securing obligations not greater than US$100,000,000 in the
aggregate outstanding at any time.
SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, consummate a Division as the Dividing Person or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto,
no Default shall have occurred and





--------------------------------------------------------------------------------

102


be continuing, (i) any Subsidiary may merge into the Company in a transaction in
which the Company is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary (and (A) if any party to such merger is a Designated Subsidiary, the
surviving entity is a Designated Subsidiary and (B) if any party to such merger
is a Borrower, the surviving entity is a Borrower), (iii) any acquisition may be
accomplished by a merger of one or more Subsidiaries in a transaction in which
the surviving entity is a Subsidiary (and (A) if any party to such merger is a
Designated Subsidiary, the surviving entity is a Designated Subsidiary and (B)
if any party to such merger is a Borrower, the surviving entity is a Borrower),
(iv) any Subsidiary that is an LLC (other than a Borrower) may consummate a
Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Subsidiaries at such time, or, with respect to assets not so held by one or more
Subsidiaries, such Division would be permitted under Section 6.04 and (v) any
Subsidiary (other than a Borrower) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders.
(b) The Company will not, and will not permit any of the Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Restatement Effective Date
and businesses reasonably related thereto or to the healthcare industry.
SECTION 6.04. Asset Sales. The Company will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it (including any such disposition in the
form of any of its Subsidiaries issuing any additional Equity Interest in such
Subsidiary or any such disposition effected through a Division), except:
(a) sales, transfers and other dispositions of inventory, obsolete or surplus
equipment in the ordinary course of business and dispositions of cash and
Permitted Investments;
(b) sales, transfers and other dispositions to the Company or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Designated Subsidiary shall be made in compliance with
Section 6.07;
(c) sales of accounts receivable and the Proceeds thereof under any
Securitization; and
(d) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) after the
Restatement Effective Date shall not exceed, at any time, 20% of the
Consolidated Tangible Assets of the Company and the Subsidiaries, as reflected
on a consolidated balance sheet of the Company as of the last day





--------------------------------------------------------------------------------

103


of the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) most recently prior to such
sale or other disposition.
SECTION 6.05. Hedging Agreements. The Company will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for any speculative
purpose.
SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests and (ii) the Company may pay any cash dividend
declared by it not more than 60 days prior to such payment if the payment of
such dividend on the date on which it was declared would have been permitted
under this paragraph.
(b) The Company will not, and will not permit any of the Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Material Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Material
Indebtedness, if a Default shall have occurred and be continuing or would occur
as a result of making such payment and any related incurrence of Indebtedness;
provided that the Company or any Subsidiary may (i) pay Indebtedness created
under the Loan Documents, (ii) make any payments in respect of Indebtedness
under the Term Credit Agreement and (iii) make regularly scheduled interest
payments and scheduled or mandatory principal payments as and when due in
respect of any Indebtedness.
SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of assets to, or purchase, lease or otherwise acquire any
material amount of assets from, or otherwise engage in any other material
transactions with, any Affiliate of the Company or such Subsidiary, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and the Subsidiaries not involving any other Affiliate,
(c) transactions between the Company or any Subsidiary and any Securitization
Entity pursuant to any Securitization and (d) any Restricted Payment permitted
by Section 6.06.
SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of the Designated Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any





--------------------------------------------------------------------------------

104


condition upon the ability of any Designated Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Company or any other Designated Subsidiary or
to Guarantee Indebtedness of the Company or any other Designated Subsidiary;
provided that (a) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document or the Term Credit Agreement or by any
agreement, document or instrument relating to any Securitization or any
indenture, agreement or instrument evidencing or governing Indebtedness, in each
case, as in effect on the Restatement Effective Date or as modified in
accordance herewith, or relating to the Existing Securitization as modified in
accordance herewith, (b) the foregoing shall not apply to restrictions and
conditions existing on the Restatement Effective Date identified on Schedule
6.08 (but shall apply to any amendment or modification expanding the scope of
any such restriction or condition), (c) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, and (d) the Company and any Subsidiary may enter
into agreements limiting Guarantees by Subsidiaries, provided that any such
agreements do not prohibit or limit the amount of or impair the Guarantees
issued or required to be issued in connection with this Agreement.
SECTION 6.09. Leverage Ratio. The Company will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed 3.25 to 1.00; provided that upon
the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$500,000,000 and the written election of the Company
to the Administrative Agent (which shall deliver a copy to the Lenders), the
maximum permitted Leverage Ratio set forth above shall increase to 3.50 to 1.00,
with respect to the last day of the fiscal quarter of the Company during which
such Material Acquisition is consummated and the last day of the first, second
and third full fiscal quarters of the Company ending after the date of the
consummation of such Material Acquisition; provided, however, that the Company
shall not be permitted to make such an election if the Company has theretofore
made such an election unless (a) at least two consecutive full fiscal quarters
of the Company shall have ended since the date of such prior election without an
increase being in effect or (b) the Leverage Ratio as of the last day of at
least two consecutive full fiscal quarters of the Company ended since the date
of such prior election did not exceed 3.25 to 1.00.
SECTION 6.10. Fiscal Quarters. The Company will not change, and will not permit
any Subsidiary to change, (a) the fiscal year end of the Company or any
Subsidiary to any date other than September 30 (or December 31 with respect to
PharMEDium Healthcare Holdings, Inc. and its subsidiaries) or (b) the fiscal
quarter ends of the Company or any Subsidiary to any date other than March 31,
June 30, September 30 or December 31.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:





--------------------------------------------------------------------------------

105


(a) any Borrower shall fail to pay any principal of any Loan or any B/A or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
existence of any Borrower) or 5.08 or in Article VI;
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);
(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Company or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable, under any
Securitization; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Indebtedness that
becomes due as a result of a voluntary prepayment, repurchase or redemption
thereof or (iii) any prepayment, repurchase, redemption or defeasance of any
Acquisition Indebtedness if the related Acquisition is not consummated;





--------------------------------------------------------------------------------

106


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i) any Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(v)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j) any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$150,000,000 which is not paid or fully covered by insurance shall
be rendered against any Borrower, any Significant Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Borrower or any Significant Subsidiary to enforce any such judgment;
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m) any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, binding and enforceable
obligation of the Company or the applicable Loan Party; or
(n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of the Required Lenders and at the request of the Required Lenders
shall, by notice to the Company, take any or all of the





--------------------------------------------------------------------------------

107


following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans and all payment obligations of the Borrowers in respect
of B/As then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
all payment obligations of the Borrowers in respect of B/As so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder or under any of the other Loan
Documents, shall become due and payable immediately and (iii) require the
deposit of cash collateral in respect of LC Exposure as provided in Section
2.05(i), in each case, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall immediately and automatically terminate, the
principal of the Loans and all payment obligations of the Borrowers in respect
of B/As then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers accrued hereunder or under any of the
other Loan Documents, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.
ARTICLE VIII

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder and under
the other Loan Documents shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is





--------------------------------------------------------------------------------

108


understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties), (b) the
Administrative Agent shall not have any duty to take any discretionary action or
to exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “Notice of Default”) is
given to the Administrative Agent by the Company, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. In determining compliance with any
condition hereunder to the making of a Loan or B/A, or the issuance, amendment,
renewal or extension of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank sufficiently in advance to the making of such Loan
or B/A or the issuance, amendment, renewal or extension of such Letter of
Credit. Notwithstanding anything herein to the contrary, the Administrative
Agent





--------------------------------------------------------------------------------

109


shall not have any liability arising from (A) any confirmation of the Revolving
Credit Exposure or the component amounts thereof (B) any determination made by
it under Section 1.05 or (C) the form or substance of any Guarantee executed by
any Domestic Subsidiary as contemplated by Section 6.01(e).
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties,
including through its Toronto or London branches as applicable. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
Subject to the provisions of this paragraph, the Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Banks and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor, subject (except during the existence of an Event of Default) to the
approval of the Company (not to be unreasonably withheld or delayed). If no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank, subject (except during the existence of an Event of
Default) to the approval of





--------------------------------------------------------------------------------

110


the Company (not to be unreasonably withheld or delayed). Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.
Notwithstanding the foregoing, if the Administrative Agent shall notify the
Company and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Administrative Agent, provided that (i) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After an Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim
under Sections 2.12, 2.13, 2.15, 2.16, 2.17, 2.20 and 11.03) allowed in such
judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent





--------------------------------------------------------------------------------

111


shall consent to the making of such payments directly to the Lenders or the
Issuing Banks, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 11.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the obligations or the rights of any Lender
or Issuing Bank, or to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Restatement
Effective Date.
Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that at least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent





--------------------------------------------------------------------------------

112


qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent and the Arrangers in their sole
discretion, and such Lender.
In addition, unless either the immediately preceding clause (i) is true with
respect to a Lender or (ii) a Lender has provided another representation,
warranty and covenant in accordance with the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that the Administrative Agent and the Arrangers are not fiduciaries
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent or
the Arrangers under this Agreement, any Loan Document or any documents related
hereto or thereto).
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Company’s right to approve a successor Administrative Agent as set forth
above, none of the Company or any other Loan Party shall have any rights as a
third-party beneficiary of any such provisions.





--------------------------------------------------------------------------------

113


ARTICLE IX

Collection Allocation Mechanism
On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII, (b) each Lender shall
become obligated to fund, within one Business Day, all participations in
outstanding Swingline Loans held by it (it being agreed that the CAM Exchange
shall not result in a reallocation of such funding obligations, but only of the
funded participations resulting therefrom) and (c) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each Designated
Obligation. Each Lender, each Person acquiring a participation from any Lender
as contemplated by Section 11.04 and each Borrower hereby consents and agrees to
the CAM Exchange. Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph), but giving effect to assignments after the CAM Exchange Date, it
being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of all an assigning Lender’s rights and
obligations in respect of a single Class of Commitments or Loans.
In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement of either Tranche by an Issuing Bank that is not reimbursed by the
applicable Borrower, then (a) each Lender of such Tranche shall, in accordance
with Section 2.05(d), promptly purchase from the applicable Issuing Bank a
participation in such LC Disbursement in the amount of such Lender’s Tranche One
Percentage or Tranche Two Percentage, as the case may be, of such LC
Disbursement (without giving effect to the CAM Exchange), (b) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such LC
Disbursement and the purchase of participations therein by the applicable
Lenders, and the Lenders shall automatically and without further act be deemed
to have made reciprocal purchases of interests in the Designated Obligations
such that each Lender shall own an interest equal to





--------------------------------------------------------------------------------

114


such Lender’s CAM Percentage in each of the Designated Obligations and (c) in
the event distributions shall have been made in accordance with the preceding
paragraph, the Lenders shall make such payments to one another as shall be
necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Lenders and their successors and assigns and shall be
conclusive absent manifest error.
ARTICLE X

Guarantee
In order to induce the Lenders and the Issuing Banks to extend credit hereunder,
the Company hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations. The Company further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower or other obligor of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise, (b) any
extension or renewal of any of the Obligations, (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement, (d) any default,
failure or delay, wilful or otherwise, in the performance of any of the
Obligations, (e) any decree or order, or any law or regulation of any
jurisdiction or event affecting any term of an Obligation or (f) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation or any other circumstance that might
constitute a defense of the Company or any other Borrower or obligor, and any
defense arising from the foregoing is hereby waived.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower or any other Person.





--------------------------------------------------------------------------------

115


The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Obligations), and any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise (other
than for the indefeasible payment in full of all the Obligations) is hereby
waived.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or other obligor or otherwise.
In furtherance of the foregoing, and not in limitation of any other right, the
Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower or other
obligor to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent or Lender in cash an amount equal to the
unpaid principal amount of such Obligation then due, together with accrued and
unpaid interest thereon. The Company further agrees that if payment in respect
of any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, not consistent with the protection of its
rights or interests, then, at the election of the Administrative Agent, the
Company shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and each Lender against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower or other obligor arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower or other obligor to the Administrative Agent,
the Issuing Bank and the Lenders.
ARTICLE XI

Miscellaneous
SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (c)





--------------------------------------------------------------------------------

116


below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:
(i)     if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook,
PA 19087, Attention of J.F. Quinn, Vice President and Treasurer (Fax No. (610)
727-3639), with a copy to the Company, Attention John G. Chou, General Counsel;
(ii) if to any Borrower (other than the Company), to it in care of the Company
as provided in clause (i) above;
(iii) if to the Administrative Agent or to JPMorgan, in its capacity as a
Swingline Lender or an Issuing Bank, as follows: (a) if such notice relates to a
Loan or Borrowing denominated in US Dollars, Euro, Sterling or a Designated
Currency, or does not relate to any particular Loan, Borrowing or Letter of
Credit, to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5, 2nd
Floor, Newark, DE 19713-2107, Attention of Dan Lougheed (Phone No.:
302-634-1956, Fax No.: 302-634-4250, Email: Dan.P.Lougheed@jpmorgan.com) with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY
10179, Attention of Dawn Lee Lum (Fax No. (212) 270-3279), (b) if such notice
relates to a Loan or Borrowing denominated in Canadian Dollars, to JPMorgan
Chase Bank, N.A., 500 Stanton Christiana Road, NCC5, 2nd Floor, Newark, DE
19713-2107, Attention of Dan Lougheed (Phone No.: 302-634-1956, Fax No.:
302-634-4250, Email: Dan.P.Lougheed@jpmorgan.com) with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY 10179, Attention of Dawn
Lee Lum (Fax No. (212) 270-3279), and (c) if such notice relates to a Letter of
Credit, to JPMorgan Chase Bank, N.A., Standby Letter of Credit Department, 10420
Highland Manor Drive, Floor 4, Tampa, FL 33610, Attention of Letter of Credit
Department (Fax No. (856) 294-5267, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, Floor 24, New York, NY 10179, United States, Attention of
Dawn Lee Lum (Fax No. (212) 270-3279); and
(iv) if to any other Issuing Bank, Swingline Lender or Lender, to it at its
address (or telephone number, email address and fax number, as applicable) set
forth in its Administrative Questionnaire.
(b) Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by fax shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient); and notices and other
communications delivered through Electronic Systems to the extent provided in
paragraph (c) below shall be effective as provided in such paragraph.
(c) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email)





--------------------------------------------------------------------------------

117


or using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication or using
Electronic Systems. Any notices or other communications to the Administrative
Agent or any Borrower may be delivered or furnished by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited or rescinded by such Person by notice to each other such Person.
(d) Any party hereto may change its address, telephone number, email or fax
number for notices and other communications hereunder by notice to the other
parties hereto.
(e) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications available to the Lenders and Issuing Banks by
posting the Communications on an Electronic System. Any Electronic System used
by the Administrative Agent is provided “as is” and “as available”. The
Administrative Agent and its Related Parties do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or its Related Parties in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender or Issuing Bank or any other Person for damages of any
kind, including direct or indirect, special, incidental, consequential or
punitive damages, losses or expenses (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Communications through an Electronic System.
SECTION 11.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan,
acceptance and purchase of a B/A or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the





--------------------------------------------------------------------------------

118


Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b) Except as provided in Section 11.02(c), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase any Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan, payment obligation in respect of a B/A or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled maturity of any Loan or B/A, or the required date of reimbursement of
any LC Disbursement, or any scheduled date for the payment of any interest or
fees payable hereunder (in each case, other than as a result of any waiver of
any default interest applicable pursuant to Section 2.13(h)), or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment (in each case, other than as a result of any waiver
of any default interest applicable pursuant to Section 2.13(h)), without the
written consent of each Lender affected thereby, (iv) change Section 2.05(c) to
permit any Letter of Credit to expire after the date specified in such Section
without the written consent of each Lender affected thereby, (v) change
Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(vi) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vii) release
the Company from its Guarantee under Article X, or limit the liability of the
Company in respect of such Guarantee, without the written consent of each Lender
or (viii) change any provision of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments or prepayments due to
Lenders with Commitments or Obligations of any Class differently than those with
Commitments or Obligations of any other Class, without the written consent of
Lenders holding a majority in interest of the Commitments and outstanding
Revolving Loans and B/As of the adversely affected Class; provided further that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or any Swingline Lender
without the prior written consent of the Administrative Agent, such Issuing Bank
or such Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders under one Tranche (but not of Lenders under the
other Tranche) may be effected by an agreement or agreements in writing entered
into by the Company and requisite percentage in interest of the Lenders under
the affected Tranche.





--------------------------------------------------------------------------------

119


(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:
(i)     any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment;
(ii) any provision of this Agreement may be amended by an agreement in writing
entered into by the Company, the Required Lenders and the Administrative Agent
(and, if their rights or obligations are affected thereby, the Issuing Banks and
the Swingline Lenders) if (1) by the terms of such agreement the Commitments of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (2) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made and B/A accepted by
it and all other amounts owing to it or accrued for its account under this
Agreement;
(iii) any amendment of the definition of the term “Applicable Rate” pursuant to
the last sentence of such definition shall require only the written consent of
the Company and the Required Lenders;
(iv) this Agreement may be amended in a manner provided in Sections 2.05(j),
2.05(k), 2.09(d) and 2.14(b);
(v) this Agreement and the other Loan Documents may be amended in the manner
provided in Section 2.21 and, in connection with any Borrowing Subsidiary
becoming a party hereto, this Agreement (including the Exhibits hereto) may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to provide for such technical modifications as they
determine to be necessary or advisable in connection therewith;
(vi) in connection with the addition of any new currency as a Designated
Currency under any Tranche in accordance with the definition of such term, this
Agreement (including the Exhibits hereto) may be amended by an agreement in
writing entered into by the Company and the Administrative Agent to provide for
such technical modifications as they determine to be necessary or advisable in
connection therewith;
(vii) the Administrative Agent and the applicable Issuing Bank may enter into
agreements referred to in Section 2.05(j), and the term “LC Commitment”, as such
term is used in reference to such Issuing Bank, may be modified as contemplated
by the definition of such term; and





--------------------------------------------------------------------------------

120


(viii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of Section 11.02(b) and then only in
the event such Defaulting Lender shall be affected by such amendment, waiver or
other modification.
(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 11.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent, the Arrangers and
their Affiliates, in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent or any Arranger, Issuing Bank or Lender, including the fees, charges and
disbursements of any outside counsel for the Administrative Agent or such
Arranger, Issuing Bank or Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made, the B/As
accepted and purchased or the Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, B/As or Letters of Credit.
(b) The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any outside counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the structuring, arrangement and syndication of the credit facilities
provided for herein, (ii) the execution or delivery of any Loan Document or any
other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (iii) any Loan, B/A or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents





--------------------------------------------------------------------------------

121


presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iv) any Environmental Liability related in any way
to the Company or any of the Subsidiaries or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
initiated by any Indemnitee, any party hereto or a third party or whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the gross negligence or wilful misconduct of such Indemnitee or (B) the
breach by such Indemnitee in bad faith of its obligations under the Loan
Documents.
(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof) or any Issuing Bank
or Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank or Swingline
Lender, or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or such Swingline Lender in its capacity or in
fulfilling its role as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or any Swingline Lender in connection with such capacity. For
purposes of this paragraph, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the aggregate Revolving Credit Exposures
(provided that, for purposes of this definition, the Revolving Credit Exposure
of any Lender that is a Swingline Lender shall be deemed to exclude any amount
of its Tranche One Swingline Exposure in excess of its Tranche One Percentage of
all outstanding Tranche One Swingline Loans and any amount of its Tranche Two
Swingline Exposure in excess of its Tranche Two Percentage of all outstanding
Tranche Two Swingline Loans, and the unused Commitments of such Lender shall be
determined without regard to any such excess amounts) and unused Commitments at
the time (or most recently outstanding and in effect).
(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan, B/A or Letter of Credit or the use of the proceeds
thereof.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.





--------------------------------------------------------------------------------

122


SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (f) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents, any Issuing
Bank and any Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments under any Tranche and the Loans and other amounts at the time owing
to it under any Tranche) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A) the Company; provided that (x) no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, and (y)
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof;
(B) the Administrative Agent;
(C) each Issuing Bank; and
(D) each Swingline Lender that shall have agreed to make Swingline Loans under
the applicable Tranche.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of any Commitment of the
assigning Lender, the amount of each Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent; provided that (x) no such consent of the Company
shall be





--------------------------------------------------------------------------------

123


required if an Event of Default has occurred and is continuing and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof;
(B) each partial assignment of a Commitment and extensions of credit under a
Tranche shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under such Tranche;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17 and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal, State
and foreign securities laws.
(c) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17, 2.20 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for





--------------------------------------------------------------------------------

124


inspection by any Borrower, Issuing Bank and Lender at any reasonable time and
from time to time upon reasonable prior notice.
(e) Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(f) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or any other Lender, sell participations to one or more
Eligible Assignees (each a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and its Loans and other extensions of credit hereunder);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.02(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15, 2.17 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers,





--------------------------------------------------------------------------------

125


maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, the acceptance and
purchase of any B/As and the issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the applicable Borrower in respect of such Letter
of Credit having been collateralized in full by a deposit of cash with such
Issuing Bank, or being supported by a letter of credit that names such Issuing
Bank as the beneficiary thereunder, or otherwise), then from and after such time
such Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents
(including for purposes of determining whether the Borrowers





--------------------------------------------------------------------------------

126


are required to comply with Articles V and VI hereof, but excluding Sections
2.15, 2.16, 2.17, 2.20 and 11.03 and any expense reimbursement or indemnity
provisions set forth in any other Loan Document), and the Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e). The provisions of
Sections 2.15, 2.16, 2.17, 2.20 and 11.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and B/As, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 11.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, any separate letter agreements with respect
to fees payable to the Administrative Agent or to the Arrangers and their
Affiliates and any provisions in any commitment letter executed and delivered by
the Company in connection with the transactions contemplated hereby that by the
express terms of such commitment letter survive the execution or effectiveness
of this Agreement constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective as provided in the Restatement Agreement, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.
SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.





--------------------------------------------------------------------------------

127


SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender, Issuing Bank or Affiliate to or for the credit or the
account of the Company or any Borrower against any of and all the obligations of
the Company, whether in its capacity as a Borrower or guarantor, or any other
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender or Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender and Issuing Bank under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or Issuing Bank may have.
SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the United States District
Court of the Southern District of New York and the Supreme Court of the State of
New York sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, and
each of the Borrowers hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding brought by it shall be
brought, and heard and determined, exclusively in such Federal court or, in the
event such Federal court lacks subject matter jurisdiction, such New York State
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each Borrowing Subsidiary that is not a US Subsidiary hereby irrevocably
designates, appoints and empowers the Company (with a mandatory copy to the
Philadelphia office of Morgan, Lewis & Bockius LLP, having its address at 1701
Market Street, Philadelphia PA 19103, Attention of Michael Pedrick, Esq.), as
its process agent to receive





--------------------------------------------------------------------------------

128


for and on its behalf service of process in any legal action or proceeding
arising out of or relating to this Agreement. It is understood that a copy of
any such process served on the Company, as process agent, shall be promptly
forwarded by registered mail by the Person commencing such proceeding to such
Borrowing Subsidiary at the address specified in Section 11.01, but the failure
of such Borrowing Subsidiary to receive such copy shall not affect in any way
the service of such process as aforesaid.
(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in the Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(f) In the event any Loan Party or any of its assets has or hereafter acquires,
in any jurisdiction in which judicial proceedings may at any time be commenced
with respect to this Agreement or any other Loan Document, any immunity from
jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or setoff, such Loan Party hereby irrevocably agrees not to
claim and hereby irrevocably and unconditionally waives such immunity.
SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12. Confidentiality. The Administrative Agent, each Issuing Bank and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), and will not use such confidential Information for any purpose
or in any manner except in connection with this Agreement, except that
Information may be disclosed (a) to its and its Affiliates’ Related Parties,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information





--------------------------------------------------------------------------------

129


confidential or shall be subject to a professional obligation of
confidentiality), (b) to the extent requested by any governmental, supervisory
or regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (it being understood that, other than in
the case of any request by any bank regulatory authority exercising examination
or audit authority, it will to the extent reasonably practicable provide the
Company with an opportunity to request confidential treatment from such
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
written consent of the Company, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Company or any
Subsidiary or (ii) becomes available to the Administrative Agent, such Issuing
Bank or such Lender on a nonconfidential basis from a source other than the
Company, (i) on a confidential basis to (i) any rating agency in connection with
the rating of the Company or its Subsidiaries or this Agreement or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement, (j) to market data
collectors, similar service providers, including league table providers, to the
lending industry, in each case, information of the type routinely provided to
such providers and (k) to service providers to the Administrative Agent or any
of the Lenders in connection with the administration or servicing of this
Agreement, the other Loan Documents and the Commitments (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential or shall be subject to a professional obligation of
confidentiality). For the purposes of this Section, “Information” means all
confidential information received from the Company relating to the Company or
its businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 11.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any extension of credit
hereunder, together with all fees, charges and other amounts which are treated
as interest on such extension of credit under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender that made
such extension of credit in accordance with





--------------------------------------------------------------------------------

130


applicable law, the rate of interest payable in respect of such extension of
credit hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such extension of credit but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other extensions of
credit or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the NYFRB Rate to
the date of repayment, shall have been received by such Lender.
SECTION 11.14. Certain Notices. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act and/or the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the USA PATRIOT Act and the Beneficial
Ownership Regulation. In addition, each Lender hereby notifies the Borrowers
that under the Credit Reporting Act 2013 of Ireland, Lenders are required to
provide personal and credit information for credit applications and credit
agreements of €500 and above to the Central Credit Register of Ireland, and that
this information will be held in such Central Credit Register and may be used by
other lenders when making decisions on the credit applications and credit
agreements of the Borrowers.
SECTION 11.15. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by the Company or on its
behalf and relating to the Company, the Subsidiaries or their businesses may
include MNPI, and confirms that it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with the procedures
and applicable law, including Federal, state and foreign securities laws.
(b) All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.
SECTION 11.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:





--------------------------------------------------------------------------------

131


(a) the application of any Write-Down and Conversion Power by any EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
SECTION 11.17. No Fiduciary Duty. The Company agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Company and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Issuing Banks, the Lenders and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Issuing Banks, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such Transactions or
communications.
SECTION 11.18. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency on
the Business Day immediately preceding the day on which final judgment is given.
(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of each party hereto contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.





--------------------------------------------------------------------------------

132


SECTION 11.19. Company as Agent of Borrowing Subsidiaries. Each Borrowing
Subsidiary hereby irrevocably appoints the Company as its agent for all purposes
of this Agreement and the other Loan Documents, including (a) the giving and
receipt of notices (including any Borrowing Request and any Interest Election
Request) and (b) the execution and delivery of all documents, instruments and
certificates contemplated herein. Each Borrowing Subsidiary hereby acknowledges
that any amendment or other modification to this Agreement or any other Loan
Document may be effected as set forth in Section 11.02, that no consent of such
Borrowing Subsidiary shall be required to effect any such amendment or other
modification and that such Borrowing Subsidiary shall be bound by this Agreement
or any other Loan Document (if it is theretofore a party thereto) as so amended
or modified.







